Exhibit 10.3

AMENDED AND RESTATED ADVISORY AGREEMENT

AMENDED AND RESTATED ADVISORY AGREEMENT (this “Agreement”) dated as of the 28th
day of November, 2008, by and among WORLD MONITOR TRUST III – SERIES J (“Series
J”), a separate series of World Monitor Trust III, a Delaware statutory trust
(the “Trust”), PREFERRED INVESTMENT SOLUTIONS CORP., a Delaware corporation (the
“Managing Owner”) and ORTUS CAPITAL MANAGEMENT (CAYMAN) LIMITED, a company
incorporated in the Cayman Islands (the “Advisor”).

WITNESSETH:

WHEREAS, the Trust has been organized primarily for the purpose of trading,
buying, selling, spreading or otherwise acquiring, holding or disposing of
currency spot and forward contracts. Other transactions also may be effected
from time to time, including among others, those as more fully identified in
Exhibit A hereto; the foregoing transactions and instruments are collectively
referred to as “Financial Instruments”; and

WHEREAS, the Managing Owner is the managing owner of the Trust; and

WHEREAS, the Managing Owner is authorized to utilize the services of one or more
professional commodity trading advisors in connection with the Financial
Instruments trading activities of Series J; and

WHEREAS, the Advisor’s present business includes the management of Financial
Instruments accounts for its clients; and

 

1



--------------------------------------------------------------------------------

WHEREAS, the Trust has terminated its public offering and is making a private
offering pursuant to Regulation D under the Securities Act of 1933, as amended
(the “1933 Act”) of beneficial interests (the “Offering”) in the Trust (the
“Interests”) evidenced by different series of Interests (each, a “Series”)
through Kenmar Securities Inc., as Selling Agent, and in connection therewith,
the Trust has prepared a Confidential Private Placement Memorandum and
Disclosure Document (the “Memorandum”) for the offering of Series J Interests
(Units relating to the Series J Interests are referred to herein as the “Series
J Units”); and

WHEREAS, Series J, the Managing Owner and the Advisor entered into an Advisory
Agreement dated April 5, 2007 (the “Original Agreement”) pursuant to which the
Advisor rendered and implemented commodity trading advisory services on behalf
of Series J; and

WHEREAS, the parties hereby desire to amend and restate the Original Agreement
in its entirety.

NOW, THEREFORE, the parties agree as follows:

1. Duties of the Advisor.

(a) Appointment. Series J hereby continues the appointment of the Advisor, and
the Advisor hereby accepts such continued appointment, as its limited
attorney-in-fact to exercise discretion to invest and reinvest in Financial
Instruments during the term of this Agreement the portion of Series J’s Net
Asset Value (as defined in the Memorandum) allocated to the Advisor which
initially shall not be less than $10 million (the “Allocated Assets”, and the
account(s) for holding the Financial Instruments of the Allocated Assets shall
be referred as the “Account”) on the terms and conditions and for the purposes
set forth herein. This limited

 

2



--------------------------------------------------------------------------------

power-of-attorney is a continuing power and shall continue in effect with
respect to the Advisor until terminated hereunder. The Advisor shall have sole
authority and responsibility for independently directing the investment and
reinvestment in Financial Instruments of the Allocated Assets for the term of
this Agreement pursuant to the trading programs, methods, systems, and
strategies described in Exhibit A hereto, which Series J and the Managing Owner
have selected to be utilized by the Advisor in trading the Allocated Assets
(collectively referred to as the Advisor’s “Trading Approach”), subject to the
trading policies and limitations as set forth in the Memorandum and attached
hereto as Exhibit B (the “Trading Policies and Limitations”), as the same may be
modified from time to time and provided in writing to the Advisor. The portion
of the Allocated Assets to be allocated by the Advisor at any point in time to
one or more of the various trading strategies comprising the Advisor’s Trading
Approach will be determined as set forth in Exhibit A hereto, as it may be
amended from time to time, with the consent of the parties, it being understood
that trading gains and losses automatically will alter the agreed upon
allocations. Upon receipt of a new allocation, the Advisor will determine and,
if required, adjust its trading in light of the new allocation.

(b) Allocation of Responsibilities. Series J will have the responsibility for
the management of any portion of the Allocated Assets that are not invested in
Financial Instruments. The Advisor will use its good faith and best efforts in
determining the investment and reinvestment in Financial Instruments of the
Allocated Assets in compliance with the Trading Policies and Limitations, and in
accordance with the Advisor’s Trading Approach. In the event that Series J
shall, in its sole discretion, determine in good faith following consultation
appropriate under the circumstances with the Advisor that any trading
instruction issued by the Advisor violates the Trading Policies and Limitations,
then Series J, following reasonable notice to the Advisor appropriate under the
circumstances, may override such trading instruction and

 

3



--------------------------------------------------------------------------------

shall be responsible therefore. Nothing herein shall be construed to prevent the
Managing Owner from imposing any limitation(s) on the trading activities of
Series J beyond those enumerated in the Memorandum if the Managing Owner
determines that such limitation(s) are necessary or in the best interests of the
Trust or Series J, in which case the Advisor will adhere to such limitations
following written notification thereof.

(c) Gains From Trading Approach. The Advisor agrees that at least 90% of the
annual gross income and gain, if any, generated by its Trading Approach for
Allocated Assets will be “qualifying income” within the meaning of
Section 7704(d) of the Code (it being understood that such income will largely
result from buying and selling Financial Instruments and that the Trading
Approach is not intended primarily to generate interest income). The Advisor
also agrees that it will attempt to trade in such a manner as to allow non-U.S.
Limited Owners (as defined below) to qualify for the safe harbors found in
Section 864(b)(2) of the Code and as interpreted in the regulations promulgated
or proposed thereunder.

(d) Modification of Trading Approach. In the event the Advisor requests to use,
or Series J requests the Advisor to use, a trading program, system, method or
strategy other than or in addition to the trading programs, systems, methods or
strategies comprising the Trading Approach in connection with trading for Series
J (including, without limitation, the deletion or addition of an agreed upon
trading program, system, method or strategy to the then agreed upon Trading
Approach), either in whole or in part, the Advisor may not do so and/or shall
not be required to do so, as appropriate, unless both Series J and the Advisor
consent thereto in writing.

(e) Notification of Material Changes. The Advisor also agrees to give Series J
prior written notice of any proposed material change in its Trading Approach,
and agrees not to

 

4



--------------------------------------------------------------------------------

make any material change in such Trading Approach (as applied to Series J) over
the objection of Series J, it being understood that the Advisor shall be free to
institute non-material changes in its Trading Approach (as applied to Series J)
without prior written notification. Without limiting the generality of the
foregoing, refinements to the Advisor’s Trading Approach, and the deletion (but
not the addition) of Financial Instruments (other than the addition of Financial
Instruments then being traded (i) on organized domestic commodities exchanges,
(ii) on foreign commodities exchanges recognized by the Commodity Futures
Trading Commission (the “CFTC”) as providing customer protections comparable to
those provided on domestic exchanges, or (iii) in the interbank foreign currency
market) to or from the Advisor’s Trading Approach, and variations in the
leverage principles and policies utilized by the Advisor, shall not be deemed a
material change in the Advisor’s Trading Approach, and prior approval of Series
J shall not be required therefore.

Subject to adequate assurances of confidentiality, the Advisor agrees that it
will discuss with Series J upon request any trading methods, programs, systems
or strategies used by it for trading customer accounts which differ from the
Trading Approach used for Series J, provided that nothing contained in this
Agreement shall require the Advisor to disclose what it deems to be proprietary
or confidential information.

(f) Request for Information. The Advisor agrees to provide Series J with any
reasonable information concerning the Advisor that Series J may reasonably
request (other than the identity of its customers or proprietary or confidential
information concerning the Trading Approach), subject to receipt of adequate
assurances of confidentiality by Series J, including, but not limited to,
information regarding any change in control, key personnel, Trading Approach and
financial condition which Series J reasonably deems to be material to Series J;
the Advisor

 

5



--------------------------------------------------------------------------------

also shall notify Series J of any such matters the Advisor, in its reasonable
judgment, believes may be material to Series J relating to the Advisor and its
Trading Approach. During the term of this Agreement, the Advisor agrees to
provide Series J with updated monthly information related to the Advisor’s
performance results within a reasonable period of time after the end of the
month to which it relates.

(g) Notice of Errors. The Advisor is responsible for promptly reviewing all oral
and written confirmations it receives to determine that the Financial
Instruments trades were made in accordance with the Advisor’s instructions. If
the Advisor determines that an error was made in connection with a trade or that
a trade was made other than in accordance with the Advisor’s instructions, the
Advisor shall promptly notify Series J of this fact and shall utilize its
commercially reasonable efforts to cause the error or discrepancy to be
corrected.

(h) Liability. Neither the Advisor nor any employee, director, officer or
shareholder of the Advisor, nor any person who controls the Advisor, shall be
liable to Series J, its officers, directors, Members, shareholders or employees,
or any person who controls Series J, or any of their respective successors or
assignees under this Agreement, except by reason of acts or omissions in
material breach of this Agreement or due to their willful misconduct or gross
negligence or by reason of their not having acted in good faith in the
reasonable belief that such actions or omissions were in the best interests of
Series J and its Limited Owners; it being understood that the Advisor makes no
guarantee of profit nor offers any protection against loss, and that all
purchases and sales of Financial Instruments shall be for the account and risk
of Series J, and the Advisor shall incur no liability for trading profits or
losses resulting therefrom provided the Advisor would not otherwise be liable to
Series J under the terms hereof.

 

6



--------------------------------------------------------------------------------

(i) Initial Allocation, Additional Allocations, and Reallocations. Initially,
the Allocated Assets will total an amount allocated to the Advisor by the
Managing Owner.

(j) Additional Allocations and Reallocations. Subject to Section 10(a) below,
Series J may, on a monthly basis, as described in the Memorandum, (i) allocate
additional assets to the Advisor, (ii) reallocate the Allocated Assets away from
the Advisor to another trading advisor (an “Other Advisor”), (iii) reallocate
assets to the Advisor from an Other Advisor or (iv) allocate additional capital
with respect to the Allocated Assets to an Other Advisor.

(k) Delivery of Disclosure Document. The Advisor agrees to provide to the
Managing Owner any amendment, or supplement, to the Disclosure Document attached
hereto as Exhibit D (an “Update”) as soon as such Update is available for
distribution following the filing of such update in final form with the NFA.

2. Indemnification.

(a) Series J Indemnification of the Advisor. Subject to the provisions of
Section 3 of this Agreement, the Advisor, and each officer, director,
shareholder and employee of the Advisor, and each person who controls the
Advisor, shall be indemnified, defended, and held harmless by Series J and the
Managing Owner, jointly and severally, from and against any and all claims,
losses, judgments, liabilities, damages, costs, expenses (including, without
limitation, reasonable investigatory and attorneys’ fees and expenses) and
amounts paid in settlement of any claims in compliance with the conditions
specified below (collectively, “Losses”) sustained by the Advisor (i) in
connection with any acts or omissions of the Advisor, or any of its officers,
directors or employees relating to its management of the Allocated Assets,
including in connection with this Agreement or otherwise as a result of the
Advisor’s

 

7



--------------------------------------------------------------------------------

performance of services on behalf of Series J or its role as trading advisor to
the Allocated Assets and (ii) as a result of a material breach of this Agreement
by Series J or the Managing Owner, (iii) in connection with or as a result of
situations caused not by the Advisor but by other advisors of Series J or the
Trust, provided that, (i) such Losses were not the result of negligence,
misconduct or a material breach of this Agreement on the part of the Advisor,
and its officers, directors, shareholders and employees, and each person
controlling the Advisor, (ii) the Advisor, and its officers, directors,
shareholders and employees, and each person controlling the Advisor, acted in
good faith and in a manner reasonably believed by such person to be in or not
opposed to the best interests of Series J and (iii) any such indemnification
will only be recoverable from the Allocated Assets and the assets of the
Managing Owner and not from any other assets of Series J or the other Series of
the Trust, and provided further, that no indemnification shall be permitted
under this Section 2 for amounts paid in settlement if either (A) the Advisor
fails to notify Series J of the terms of any settlement proposed, at least
fifteen (15) days before any amounts are paid, or (B) Series J does not approve
the amount of the settlement within fifteen (15) days (such approval not to be
withheld unreasonably). Notwithstanding the foregoing, Series J shall, at all
times, have the right to offer to settle any matter for a monetary amount with
the approval of the Advisor (which approval shall not be withheld unreasonably)
and if Series J successfully negotiates a monetary settlement and tenders
payment therefore to the party claiming indemnification (the “Indemnitee”) the
Indemnitee must either use commercially reasonable efforts to dispose of the
matter in accordance with the terms and conditions of the proposed settlement or
the Indemnitee may refuse to settle the matter and continue its defense in which
latter event the maximum liability of Series J to the Indemnitee shall be the
amount of said proposed settlement; provided, however, that nothing herein
contained shall require the Indemnitee to accept any settlement which has
provisions requiring anything other than payment of a monetary amount.

 

8



--------------------------------------------------------------------------------

(b) Default Judgments and Confessions of Judgment. None of the foregoing
provisions for indemnification shall be applicable with respect to default
judgments or confessions of judgment entered into by the Indemnitee, with its
knowledge, without the prior consent of Series J.

(c) Procedure. In the event that an Indemnitee under this Section 2 is made a
party to an action, suit or proceeding alleging both matters for which
indemnification can be made hereunder and matters for which indemnification may
not be made hereunder, such Indemnitee shall be indemnified only for that
portion of the Losses incurred in such action, suit or proceeding which relates
to the matters for which indemnification can be made.

(d) Expenses. Expenses incurred in defending a threatened or pending civil,
administrative or criminal action, suit or proceeding against an Indemnitee
shall be paid by Series J in advance of the final disposition of such action,
suit or proceeding if (i) the legal action, suit or proceeding, if sustained,
would entitle the Indemnitee to indemnification pursuant to the terms of this
Section 2, and (ii) the Advisor undertakes to repay the advanced funds to Series
J in cases in which the Indemnitee is not entitled to indemnification pursuant
to this Section 2.

3. Limits on Claims.

(a) Prohibited Acts. The Advisor agrees that it will not take any of the
following actions against Series J: (i) seek a decree or order by a court having
jurisdiction in the premises (A) for relief in respect of the Trust or Series J
in an involuntary case or proceeding

 

9



--------------------------------------------------------------------------------

under the Federal Bankruptcy Code or any other federal or state bankruptcy,
insolvency, reorganization, rehabilitation, liquidation or similar law or
(B) adjudging the Trust or Series J a bankrupt or insolvent, or seeking
reorganization, rehabilitation, liquidation, arrangement, adjustment or
composition of or in respect of the Trust or Series J under the Federal
Bankruptcy Code or any other applicable federal or state law, or appointing a
custodian, receiver, liquidator, assignee, trustee, sequestrator (or other
similar official) of the Trust or Series J or of any substantial part of any of
their properties, or ordering the winding up or liquidation of any of their
affairs, (ii) seek a petition for relief, reorganization or to take advantage of
any law referred to in the preceding clause or (iii) file an involuntary
petition for bankruptcy (collectively, “Bankruptcy or Insolvency Action”).

(b) Limited Assets Available. In addition, the Advisor agrees that for any
obligations due and owing to it by Series J, the Advisor will look solely and
exclusively to the Allocated Assets to satisfy its claims and will not seek to
attach or otherwise assert a claim against the other assets of the Trust or
Series J, whether there is a Bankruptcy or Insolvency Action taken or otherwise.
The parties agree that this provision will survive the termination of this
Agreement, whether terminated in a Bankruptcy or Insolvency Action or otherwise.

(c) No Limited Owner Liability. This Agreement has been made and executed by and
on behalf of Series J for the benefit of Series J and the obligations of Series
J set forth herein are not binding upon any of the owners of any Series
(“Limited Owners”) individually, but are binding only upon the assets and
property identified above and no resort shall be had to the assets of Series J
other than Allocated Assets in the Account or any other Series issued by the
Trust or the Limited Owners’ personal property for the satisfaction of any
obligation or claim hereunder.

 

10



--------------------------------------------------------------------------------

4. Obligations of the Trust, the Managing Owner and the Advisor.

(a) The Memorandum. Each of Series J and the Managing Owner agrees to cooperate
and use its good faith, and best efforts in connection with (i) the preparation
by the Trust of the Memorandum (and any amendments or supplements thereto),
(ii) the filing of all documents (and any amendments or supplements thereto)
with such governmental and self-regulatory authorities as the Managing Owner
deems appropriate for the sale of the Interests and the taking of such other
actions not inconsistent with this Agreement as the Managing Owner may determine
to be necessary or advisable in order to make the proposed offer and sale of
Interests lawful in any jurisdiction, and (iii) the taking of such other actions
as the Managing Owner may reasonably determine to be necessary or advisable in
order to comply with any other legal or regulatory requirements applicable to
the Trust or Series J. The Advisor agrees to make all required disclosures
regarding itself, its officers and principals, trading performance, Trading
Approach, customer accounts (other than the names of customers, unless such
disclosure is required by law or regulation) and otherwise as may be required,
in the reasonable judgment of counsel to the Managing Owner, to be made in the
Memorandum and in applications to any such jurisdictions by reason of any law or
regulation applicable to the Trust or Series J. Except as required by applicable
law or regulations, no description of, or other information relating to, the
Advisor may be distributed by the Managing Owner and/or Series J without the
prior written consent of the Advisor; provided that distribution (no frequent
than weekly) of performance information for periods of one week or greater
relating to Series J’s account as a whole (not solely relating to the Allocated
Assets of Series J allocated to the Advisor) according to Section 5(c)(B) shall
not require consent of the Advisor. In addition, except as required by
applicable law or regulations, the Managing Owner and/or Series J shall not
disclose or distribute information relating to the Financial Instrument
positions in, or purchases or sales of Financial

 

11



--------------------------------------------------------------------------------

Instruments for, the Account, provided that Series J and/or the Managing Owner
will provide the Advisor with prior written notice of the information to be
disclosed to the extent that such notice is permissible under the circumstances
and will seek, and will allow Advisor to seek, to obtain confidential treatment
of such information by the persons to whom it is disclosed.

(b) Road Shows. The Advisor agrees to participate in “road show” and similar
presentations in connection with the offering of the Series J Interests to the
extent reasonably requested by the Managing Owner, on the following conditions:
(i) all expenses incurred by the Advisor in the course of such participation
will be paid for by the Managing Owner and/or the Selling Agent, (ii) the
Advisor shall not be obligated to take any action which might require
registration as a broker-dealer or investment adviser under any applicable
federal or state law, and (iii) the Advisor shall not be required to assist in
“road show” or similar presentations to the extent that it reasonably believes
that doing so would interfere with its trading, marketing or other activities or
otherwise would be unduly burdensome to it.

(c) Advisor Not A Promoter. The parties acknowledge that the Advisor has not
been, either alone or in conjunction with the Selling Agent or its affiliates,
an organizer or promoter of Series J, and it is not intended by the parties that
the Advisor shall have any liability as such.

(d) Representation Agreement. On the date of execution of this Agreement, the
parties agree to execute a Representation Agreement (the “Representation
Agreement”) relating to the offering of the Series J Interests substantially in
the form of Exhibit C to this Agreement.

 

12



--------------------------------------------------------------------------------

5. Advisor Independence.

(a) Independent Contractor. The Advisor shall for all purposes herein be deemed
to be an independent contractor with respect to Series J, the Managing Owner and
each other trading advisor that may in the future provide trading advisory
services to Series J and the Managing Owner and its affiliates, and shall,
unless otherwise expressly authorized, have no authority to act for or to
represent Series J, the Managing Owner, any other trading advisor or the Selling
Agent in any way or otherwise be deemed to be a general agent, joint venturer or
partner of Series J, the Managing Owner, any other trading advisor, or in any
way be responsible for the acts or omissions of Series J, the Managing Owner,
any other trading advisor as long as it is acting independently of such persons.

(b) Purchase of Interests. Any of the Advisor, its principals and employees may,
in its discretion, purchase Interests in the Trust.

(c) Confidentiality. Series J and the Managing Owner acknowledge that the
Trading Approach including methods, models and strategies of the Advisor) and
positional information, trading records, and performance information of the
Account are the proprietary properties of the Advisor. Each of Series J and the
Managing Owner agrees to maintain in strict confidence any and all Confidential
Information (as defined below) regarding the Advisor which it obtains pursuant
to or in connection with this Agreement or the relationship created hereby and
agrees that (i) it shall use such Confidential Information solely in the
performance of its duties hereunder; (ii) it shall not disclose any such
Confidential Information to any person other than the Privileged Persons (as
defined below) except:

(A) as required to do so by applicable laws, the request of any regulatory body
or valid legal process, provided, however, that Series J and/or the Managing
Owner will provide the Advisor with prior written notice of the information to
be disclosed to the extent that such notice is permissible under the
circumstances and will seek, and will allow Advisor to seek, to obtain
confidential treatment of such information by the persons to whom it is
disclosed; and

 

13



--------------------------------------------------------------------------------

(B) as for performance information, Series J and the Managing Owner can disclose
no more frequently than weekly to Limited Owners estimated performance returns
of Series J as whole (and not the Advisor’s performance for the Account) only
for periods of one week or greater (i.e. any two time points used for measuring
the return performance of the Series J as a whole must be apart by one week or
more). For avoidance of doubt, Series J and the Managing Owner may not disclose
more than once per week to Limited Owners any performance information with
respect to Series J or the Advisor for time periods shorter than one week,
information relating to the Financial Instrument positions in, or purchases or
sales of Financial Instruments for, the Account.

As used herein the term “Privileged Persons” shall only include Series J the
Managing Owner, the Managing Owner Affiliates (as defined below), and each such
party’s officers and employees, attorneys, accountants and Series J’s
administrator and prime broker who need to know such Confidential Information
solely for the purpose of servicing this Account. (Series J and the Managing
Owner represent that the Privileged Persons are bound by confidentiality
agreements.); for avoidance of doubt, the Privileged Persons shall exclude any
Limited Owners, any affiliate of the Managing Owner and their respective
officers and employees.

 

14



--------------------------------------------------------------------------------

As used herein the term “Confidential Information” shall mean and include, but
not be limited to, each party’s respective proprietary or confidential market
and/or computerized investment approaches, trading systems or programs,
mathematical models, simulated results, simulation software, price or research
databases, trading records and positional information of the Account,
performance data of the Account (including but not limited to actual or
estimated returns of periods shorter than one month), other research,
algorithms, numerical techniques, analytical results, technical data, strategies
and methodologies, business methods, trade secrets, internal marketing materials
or memoranda, corporate policies, supervisory and risk control techniques and
procedures, fee and compensation structures, trader trial programs, investor and
contact lists, knowledge of facilities and any books and records made available
to either party and any other proprietary materials or information; provided,
however, that the term Confidential Information shall not include any such
information which (a) was in the non-disclosing party’s possession prior to its
being furnished under the terms of this Agreement, (b) is now, or hereafter
becomes, through no act or failure to act on the part of the non-disclosing
party, generally known to the public, (c) is rightfully obtained by the
non-disclosing party from a third party, without breach of any obligation to the
disclosing party, or (d) has been independently developed by the non-disclosing
without use of or reference to the Confidential Information prior to this
Agreement.

As used herein the term “Managing Owner Affiliates” shall only include those
companies that are wholly owned, directly or indirectly, by Kenneth A. Shewer
and Marc S. Goodman, including any parent companies, subsidiaries, affiliates or
other entities that control, are controlled by, or are under common control
with, the Managing Owner.

 

15



--------------------------------------------------------------------------------

Upon termination of this Agreement or completion of the services contemplated by
this Agreement, or at any time that either party may so request, Series J and
the Managing Owner, as the recipient of Confidential Information (“Recipient”),
shall promptly return to the disclosing party (the “Provider”), or destroy, all
Confidential Information in the Recipient’s possession, except that neither
party is required to return to the Provider or destroy any Confidential
Information that the Recipient must retain pursuant to applicable law.

Series J and the Managing Owner each acknowledge that the Advisor hereto shall
be irreparably injured if Series J and/or the Managing Owner violate the
confidentiality obligations set forth in this Section 5(c). Series J and the
Managing Owner further acknowledge and agree that Advisor shall be entitled to a
court order enjoining any such violation without proof of irreparable harm or
the posting of any bond or other security, and that Series J and the Managing
Owner shall not challenge the granting of such relief or any requests therefore.
Series J and/or the Managing Owner shall notify Advisor immediately upon
discovery of any unauthorized use of or access to or disclosure of Confidential
Information or any threat of doing so, and shall cooperate with Advisor in every
reasonable way to help regain possession of such Confidential Information and to
prevent its further unauthorized use or access. Series J and the Managing Owner
each agree that they shall not, and shall not cause anyone to, engage in
financial transactions based on the Advisor’s Confidential Information. Series J
and the Managing Owner each further agree that they shall not, and shall not
cause anyone, to use any information or data concerning the Account or its
trading activities to recreate or reverse engineer any of the Advisor’s
investment strategies, models or processes.

This Section 5 (c) shall survive the termination of this Agreement.

 

16



--------------------------------------------------------------------------------

6. Broker.

All Financial Instruments traded for the account of Series J shall be made
through such broker or brokers or counterparty or counterparties as Series J
directs or otherwise in accordance with such order execution procedures as are
agreed upon between the Advisor and Series J. Except as set forth below, the
Advisor shall not have any authority or responsibility in selecting or
supervising any floor broker or counterparty for execution of Financial
Instruments trades of Series J or for negotiating floor brokerage commission
rates or other compensation to be charged therefore. The Advisor shall not be
responsible for determining that any such broker or counterparty used in
connection with any Financial Instruments transactions meets the financial
requirements or standards imposed by Series J’s Trading Policies and
Limitations. At the present time it is contemplated that Series J will execute
and clear all Financial Instruments trades through UBS Securities LLC or UBS AG.
The Advisor may, however, with the consent of Series J, such consent not to be
unreasonably withheld, execute transactions at such other firm(s), and upon such
terms and conditions, as the Advisor and Series J agree if such firm(s) agree to
“give up” all such transactions to UBS Securities LLC or UBS AG for clearance.
To the extent that Series J determines to utilize a broker or counterparty other
than UBS Securities LLC or UBS AG, Series J will consult with the Advisor prior
to directing it to utilize such broker or counterparty, and will not retain the
services of such firm(s) over the reasonable objection of the Advisor.

7. Fees.

In consideration of and in compensation for the performance of the Advisor’s
services under this Agreement, the Advisor shall receive from Series J a monthly
management fee (the “Management Fee”) and a quarterly incentive fee (the
“Incentive Fee”) based on the Allocated Assets, which in all events shall be
unaffected by the performance of the other Series or any other trading advisor,
as follows:

(a) A Management Fee equal to  1/12 of 2% (0.16667%) of the Allocated Assets
determined as of the close of business on the last day of each month (an annual
rate of 2%). For purposes of determining the Management Fee, any distributions,
redemptions, or reallocation of the Allocated Assets made as of the last day of
a month shall be added back to the Allocated Assets and there shall be no
reduction for (i) any accrued but unpaid incentive fees due the Advisor under
paragraph (b) below for the quarter in which such fees are being computed, or
(ii) any accrued but unpaid extraordinary expenses (as defined in the Trust
Agreement). The Management Fee determined for any month in which an Advisor
manages the Allocated Assets for less than a full month shall be pro rated, such
proration to be calculated on the basis of the number of days in the month the
Allocated Assets were under the Advisor’s management as compared to the total
number of days in such month, with such proration to include appropriate
adjustments for any funds taken away from the Advisor’s management during the
month for reasons other than distributions or redemptions, including but not
limited to the reduction of the Allocated Assets allocated to the Advisor’s
management resulting from the payment of extraordinary expenses. Management fees
paid pursuant to this Section are non-refundable.

 

17



--------------------------------------------------------------------------------

(b) An Incentive Fee of twenty per cent (20%) (the “Incentive Fee”) of “New High
Net Trading Profits” (as hereinafter defined) generated on the Allocated Assets,
including realized and unrealized gains and losses thereon, as of the close of
business on the last day of each calendar quarter (the “Incentive Measurement
Date”).

New High Net Trading Profits (for purposes of calculating the Advisor’s
Incentive Fee only) will be computed as of the Incentive Measurement Date and
will include such profits (as outlined below) since the immediately preceding
Incentive Measurement Date (each an “Incentive Measurement Period”).

 

18



--------------------------------------------------------------------------------

New High Net Trading Profits for any Incentive Measurement Period will be the
net profits, if any, from trading the Allocated Assets during such period
(including (i) realized trading profit (loss) plus or minus (ii) the change in
unrealized trading profit (loss) on open positions) and will be calculated after
the determination of Series J’s transaction costs attributable to the Allocated
Assets, the Advisor’s Management Fee, the operating expenses for which the
Allocated Assets are responsible (for avoidance of doubt, such operating
expenses, currently estimated to be 0.68% per annum of the Allocated Assets,
only include fees and expenses relating to fund administration, legal and
accounting/auditing), and any extraordinary expenses (e.g., litigation, costs or
damages) paid during an Incentive Measurement Period which are specifically
related to the Advisor, but before deduction of any Incentive Fees payable
during the Incentive Measurement Period. New High Net Trading Profits will not
include interest earned or credited on the Allocated Assets. New High Net
Trading Profits will be generated only to the extent that the Advisor’s
cumulative New High Net Trading Profits exceed the highest level of cumulative
New High Net Trading Profits achieved by the Advisor as of a previous Incentive
Measurement Date. Except as set forth below, net losses from prior quarters
(including any cumulative net losses as of the close of business on November 30,
2008 with respect to Series J which the Advisor was required to recoup under the
Original Agreement must be recouped before New High Net Trading Profits can
again be generated. If a withdrawal or distribution occurs or if this Agreement
is terminated at any date that is not an Incentive Measurement Date, the date of
the withdrawal or distribution or termination will be treated as if it were an
Incentive Measurement Date, but any Incentive Fee accrued in respect of the
withdrawn assets on such date shall not be paid to the Advisor until the next
scheduled Incentive

 

19



--------------------------------------------------------------------------------

Measurement Date. New High Net Trading Profits for an Incentive Measurement
Period shall exclude capital contributions to Series J in an Incentive
Measurement Period, distributions or redemptions paid or payable by Series J
during an Incentive Measurement Period, as well as losses, if any, associated
with redemptions, distributions, and reallocations of assets during the
Incentive Measurement Period and prior to the Incentive Measurement Date (i.e.,
to the extent that assets are allocated away from the Advisor (through
redemptions, distributions or allocations caused by Series J), any loss
carryforward attributable to the Advisor shall be reduced in the same proportion
that the value of the assets allocated away from the Advisor comprises the value
of the Allocated Assets prior to such allocation away from the Advisor. In
calculating cumulative New High Net Trading Profits, incentive fees paid for a
previous Incentive Measurement Period will not reduce cumulative New High Net
Trading Profits in subsequent periods.

Any net gains that have accumulated since the most recent Incentive Measurement
Date under the Original Agreement (September 30, 2008) shall be carried forward
to the next Incentive Measurement Date commencing with this Agreement.

Notwithstanding the foregoing, the Advisor acknowledges and agrees that

(c) Timing of Payment. Management Fees and Incentive Fees shall be paid within
fifteen (15) business days following the end of the period for which they are
payable. Given that the Trading Advisor has been trading Trust assets under the
Original Agreement prior to the execution of this Agreement, the first incentive
fee which may be due and owing to the Advisor in respect of any New High Net
Trading Profits will be due and owing as of the end of the first calendar
quarter during which the Trading Advisor began managing the Allocated Assets
under this Agreement. If an Incentive Fee shall have been paid by the Trust to
the

 

20



--------------------------------------------------------------------------------

Advisor in respect of any calendar quarter and the Advisor shall incur
subsequent losses on the Allocated Assets the Advisor shall nevertheless be
entitled to retain amounts previously paid to it in respect of New High Net
Trading Profits.

(d) Fee Data. Series J will provide the Advisor with the data used by Series J
to compute the foregoing fees within ten (10) business days of the end of the
relevant period. The Advisor shall be free to contest the calculations if in its
reasonable judgment they are inaccurate.

(e) Third Party Payments. Neither the Advisor, nor any of its officers,
directors, employees or stockholders, shall receive any commissions,
compensation, remuneration or payments whatsoever from any broker with which
Series J carries an account for transactions executed in Series J’s account. The
parties acknowledge that a spouse of any of the foregoing persons may receive
floor brokerage commissions in respect of trades effected pursuant to the
Advisor’s Trading Approach on behalf of Series J, which payment shall not
violate the preceding sentence.

8. Term and Termination.

(a) Term. This Agreement shall commence on the date hereof and, unless sooner
terminated pursuant to paragraphs (b), (c) or (d) of this Section 8, shall
continue in effect until the close of business on the last day of the month
ending twelve (12) full months following the date hereof. Thereafter, unless
this Agreement is terminated pursuant to paragraphs (b), (c) or (d) of this
Section 8, this Agreement shall be renewed automatically on the same terms and
conditions set forth herein for successive additional twelve-month terms, each
of which shall commence on the first day of the month subsequent to the
conclusion of the preceding term.

 

21



--------------------------------------------------------------------------------

Subject to Section 8(d)(iv) hereof, the automatic renewal(s) set forth in the
preceding sentence hereof shall not be affected by (i) any allocation of the
Allocated Assets away from the Advisor pursuant to this Agreement, or (ii) the
retention of Other Advisors following a reallocation, or otherwise.

(b) Automatic Termination. This Agreement shall terminate automatically in the
event that the Trust or Series J is terminated. In addition, this Agreement
shall terminate automatically in the event that the Allocated Assets decline as
of the end of any business day by at least 40% from the Allocated Assets (i) as
of the Any net gains that have accumulated since the most recent Incentive
Measurement Date under the Original Agreement (September 30, 2008) shall be
carried forward to the next Incentive Measurement Date., or (ii) as of the first
day of any calendar year, as adjusted in each instance on an ongoing basis by
(A) any decline(s) in the Allocated Assets caused by distributions, redemptions,
reallocations, and withdrawals, and (B) additions to the Allocated Assets caused
by additional allocations.

(c) Optional Termination Right of Series J. This Agreement may be terminated at
any time at the election of Series J in its sole discretion upon at least thirty
(30) days’ prior written notice to the Advisor. Series J will use its best
efforts to cause any termination to occur as of a month-end. This Agreement also
may be terminated upon prior written notice, appropriate under the
circumstances, to the Advisor in the event that: (i) Series J determines in good
faith following consultation appropriate under the circumstances with the
Advisor that the Advisor is unable to use its agreed upon Trading Approach to
any material extent, as such Trading Approach may be refined or modified in the
future in accordance with the terms of this Agreement for the benefit of Series
J; (ii) Series J determines in good faith following consultation appropriate
under the circumstances with the Advisor that the Advisor has

 

22



--------------------------------------------------------------------------------

failed to conform, and after receipt of written notice, continues to fail to
conform in any material respect, to (A) any of Series J’s Trading Policies and
Limitations, or (B) the Advisor’s Trading Approach; (iii) there is an
unauthorized assignment of this Agreement by the Advisor; (iv) the Advisor
dissolves, merges or consolidates with another entity, or sells a substantial
portion of its assets, or a change in any material respect in any portion of the
Advisor’s Trading Approach utilized by the Advisor for Series J, without the
consent of Series J; (v) the principals of the Advisor listed in the Prospectus
are not in control of the Advisor’s trading activities for Series J; (vi) the
Advisor becomes bankrupt (admitted or decreed) or insolvent, (vii) for any other
reason, Series J determines in good faith that such termination is essential for
the protection of Series J, including without limitation a good faith
determination by Series J that the Advisor has breached a material obligation to
Series J under this Agreement relating to the trading of the Allocated Assets.

(d) Optional Termination Right of Advisor. The Advisor shall have the right to
terminate this Agreement at any time in its sole discretion upon at least thirty
(30) days’ prior written notice to Series J and the Managing Owner. Any such
termination shall be effective as of the last Business Day of the month in which
such 30th day shall fall. The Advisor shall also have the right to terminate
this Agreement at any time upon written notice to Series J and the Managing
Owner, appropriate under the circumstances, in the event: (i) of the receipt by
the Advisor of an opinion of independent counsel reasonably satisfactory to the
Advisor and Series J that by reason of the Advisor’s activities with respect to
Series J it is required to register as an investment adviser under the
Investment Advisers Act of 1940 and it is not so registered; (ii) that the
registration of the Managing Owner as a commodity pool operator under the CE Act
or its NFA membership as a commodity pool operator is revoked, suspended,
terminated or not renewed; (iii) that Series J (A) imposes additional trading
limitation(s) pursuant to Section 1 of

 

23



--------------------------------------------------------------------------------

this Agreement which the Advisor does not agree to follow in its management of
the Allocated Assets, or (B) overrides trading instructions of the Advisor or
does not consent to a material change to the Trading Approach requested by the
Advisor; (iv) if the amount of the Allocated Assets decreases to less than $10
million as the result of redemptions, distributions, reallocations of the
Allocated Assets or deleveraging initiated by Series J, but not trading losses,
as of the close of business on the last Business Day of any month; (v) Series J
elects (pursuant to Section 1 of this Agreement) to have the Advisor use a
different Trading Approach in the Advisor’s management of the Allocated Assets
from that which the Advisor is then using to manage such assets and the Advisor
objects to using such different Trading Approach; (vi) there is an unauthorized
assignment of this Agreement by Series J; (vii) there is a material breach of
this Agreement by Series J and after giving written notice to Series J which
identifies such breach and such material breach has not been cured within 10
days following receipt of such notice by Series J; or (viii) other good cause is
shown and the written consent of Series J is obtained (which shall not be
withheld or delayed unreasonably).

(e) Termination Fees. In the event that this Agreement is terminated with
respect to, or by, the Advisor pursuant to this Section 8 or Series J allocates
its assets to Other Advisors, the Advisor shall be entitled to, and Series J
shall pay, the Management Fee and the Incentive Fee, if any, which shall be
computed (i) with respect to the Management Fee, on a pro rata basis, based upon
the portion of the month for which the Advisor had the Allocated Assets under
management, and (ii) with respect to the Incentive Fee, if any, as if the
effective date of termination was the last day of the then current calendar
quarter. The rights of the Advisor to fees earned through the earlier to occur
of the date of expiration or termination shall survive this Agreement until
satisfied.

 

24



--------------------------------------------------------------------------------

(f) Termination and Open Positions. Once terminated, the Advisor shall have no
responsibility for existing positions, including delivery issues, if any, which
may result from such positions.

9. Liquidation of Positions.

The Advisor agrees to liquidate open positions in the amount that Series J
informs the Advisor, in writing via facsimile or other equivalent means, that
Series J considers necessary or advisable to liquidate in order to (i) effect
any termination or reallocation pursuant to Sections 1 or 8, respectively, or
(ii) fund its pro rata share of any redemption, distribution or Series J
expense. Series J shall not, however, have authority to instruct the Advisor as
to which specific open positions to liquidate, except as provided in Section 1
hereof. Series J shall provide the Advisor with such reasonable prior notice of
such liquidation as is practicable under the circumstances and will endeavor to
provide at least three (3) days’ prior notice. In the event that losses incurred
as a result of such liquidation by the Advisor exceed the amount of the
Allocated Assets, Series J agrees to cover such excess losses from its assets,
but in no event from the assets of the other Series issued by the Trust. The
Advisor shall have no liability for such losses.

10. Other Accounts of the Advisor.

(a) Management of Other Accounts and Trading Proprietary Capital. Subject to
paragraph (b) of this Section 10, the Advisor shall be free to (i) manage and
trade accounts for other investors (including other public and private commodity
pools), and (ii) trade for its own account, and for the accounts of its
partners, shareholders, directors, officers and employees, as applicable, using
the same or other information and Trading Approach utilized in the performance
of services for Series J.

 

25



--------------------------------------------------------------------------------

(b) Equitable Treatment of Accounts. The Advisor agrees, in its management of
accounts other than the account of Series J pursuant to the Trading Approach
being used by Series J, that it will not knowingly or deliberately favor any
other account managed or controlled by it or any of its principals or affiliates
(in whole or in part) over Series J. The preceding sentence shall not be
interpreted to preclude (i) the Advisor from charging another client fees which
differ from the fees to be paid to it hereunder, or (ii) an adjustment by the
Advisor in the implementation of any agreed upon Trading Approach in accordance
with the procedures set forth in Section 1 hereof which is undertaken by the
Advisor in good faith in order to accommodate additional accounts.
Notwithstanding the foregoing, the Advisor also shall not be deemed to be
favoring another account over Series J’s account if the Advisor, in accordance
with specific instructions of the owner of such account, shall trade such
account at a degree of leverage or in accordance with trading policies which
shall be different from that which would normally be applied or if the Advisor,
in accordance with the Advisor’s money management principles, shall not trade
certain contracts for an account based on the amount of equity in such account.
The Advisor, upon reasonable request and receipt of adequate assurances of
confidentiality, shall provide Series J with an explanation of the differences,
if any, in performance between Series J and any other similar account pursuant
to the same Trading Approach for which the Advisor or any of its principals or
affiliates acts as a trading advisor (in whole or in part), provided, however,
that the Advisor may, in its discretion, withhold from any such inspection the
identity of the client for whom any such account is maintained.

(c) Inspection of Records. Upon the reasonable request of, and upon reasonable
notice from, Series J or the Managing Owner, the Advisor shall permit Series J
or the Managing Owner to review at the Advisor’s offices, in each case at its
own expense, during normal business hours such trading records as it reasonably
may request for the purpose of

 

26



--------------------------------------------------------------------------------

confirming that Series J has been treated equitably with respect to advice
rendered during the term of this Agreement by the Advisor for other accounts
managed by the Advisor, which the parties acknowledge to mean that Series J or
the Managing Owner may inspect, subject to such restrictions as the Advisor may
reasonably deem necessary or advisable so as to preserve the confidentiality of
proprietary information and the identity of its clients, all trading records of
the Advisor as it reasonably may request during normal business hours. The
Advisor may, in its discretion, withhold from any such report or inspection the
identity of the client for whom any such account is maintained and in any event,
Series J or the Managing Owner (as applicable) shall keep all such information
obtained by them from the Advisor confidential unless disclosure thereof legally
is required or has been made public (other than information made public by
Series J or the Managing Owner). Such right will terminate one year after the
termination of this Agreement, and moreover, such right does not permit access
to computer programs, records, or other information used in determining trading
decisions.

Notwithstanding the foregoing, the obligation of Series J and the Managing Owner
to keep confidential of any non-public information concerning the Advisor is
subject to Section 5(c) hereunder and shall survive termination of this
Agreement.

11. Redemptions, Distributions, Reallocations and Additional Allocations.

(a) Notice. Series J agrees to give the Advisor at least two (2) business days
prior notice of any proposed redemptions, exchanges, distributions,
reallocations, additional allocations, or withdrawals affecting the Allocated
Assets.

(b) Allocations. Redemptions, exchanges, withdrawals, and distributions of
Interests shall be charged against the Allocated Assets.

 

27



--------------------------------------------------------------------------------

12. Brokerage Confirmations and Reports.

Series J will instruct its brokers and counterparties to furnish the Advisor
with copies of all trade confirmations, daily equity runs, and monthly trading
statements relating to the Allocated Assets. The Advisor will maintain records
and will monitor all open positions relating thereto; provided, however, that
the Advisor shall not be responsible for any errors by Series J’s brokers or
counterparties. Series J also will furnish the Advisor with a copy of the form
of all reports, including but not limited to, monthly, quarterly and annual
reports, sent to the Limited Owners and copies of all reports filed with the
CFTC and the NFA. The Advisor shall, at Series J’s request, make a good faith
effort to provide Series J with copies of all trade confirmations, daily equity
runs, monthly trading reports or other reports sent to the Advisor by Series J’s
broker regarding Series J, and in the Advisor’s possession or control, as Series
J deems appropriate if Series J cannot obtain such copies on its own behalf.
Upon request, Series J will provide the Advisor with accurate information with
respect to the Allocated Assets.

13. The Advisor’s Representations and Warranties.

The Advisor represents and warrants that:

(a) it has full capacity and authority to enter into this Agreement, and to
provide the services required of it hereunder;

(b) it will not by entering into this Agreement and by acting as a trading
advisor to Series J, (i) be required to take any action contrary to its
incorporating or other formation documents or, to the best of its knowledge, any
applicable statute, law or regulation of any jurisdiction or (ii) breach or
cause to be breached any undertaking, agreement, contract or to the best of its
knowledge, statute, rule or regulation to which it is a party or by which it is
bound which, in the case of (i) or (ii), would materially limit or materially
adversely affect its ability to perform its duties under this Agreement; and

 

28



--------------------------------------------------------------------------------

(c) a copy of its most recent Private Placing Memorandum for the Ortus Fund
(Cayman) Limited (the “Memorandum”) has been provided to Series J in the form of
Exhibit D hereto (and Series J acknowledges receipt of such Memorandum) and,
except as disclosed in such Memorandum, all information in such Memorandum
(including, but not limited to, background, performance, trading methods and
trading systems) is true, complete and accurate in all material respects.

The within representations and warranties shall be continuing during the term of
this Agreement, and, if at any time, any event has occurred which would make or
tend to make any of the foregoing not true in any material respect with respect
to the Advisor, the Advisor promptly will notify Series J in writing thereof.

14. The Managing Owner’s and Series J’s Representations and Warranties.

Each of the Managing Owner and Series J represents and warrants only as to
itself (and, further, provided that only the Managing Owner is making the
representations and warranties in Section 14(c) and Section 14(e)(ii), and only
Series J is making the representations and warranties in Section 14(e)(i)) that:

(a) each has the full capacity and authority to enter into this Agreement and to
perform its obligations hereunder;

(b) it will not (i) be required to take any action contrary to its incorporating
or other formation documents or any applicable statute, law or regulation of any
jurisdiction or (ii)

 

29



--------------------------------------------------------------------------------

breach or cause to be breached (A) any undertaking, agreement, contract,
statute, rule or regulation to which it is a party or by which it is bound or
(B) any order of any court or governmental or regulatory agency having
jurisdiction over it, which in the case of (i) or (ii) would materially limit or
materially adversely affect the performance of its duties under this Agreement;

(c) it is registered as a commodity pool operator under the CE Act and is a
commodity pool operator member of the NFA, and it will maintain and renew such
registration and membership during the term of this Agreement;

(d) this Agreement has been duly and validly authorized, executed and delivered,
and is a valid and binding agreement, enforceable against each of them, in
accordance with its terms; and

(e) on the date hereof, it is, and during the term of this Agreement, it will be
(i) in the case of Series J, in good standing under the laws of the State of
Delaware, and in good standing and qualified to do business in each jurisdiction
in which the nature and conduct of its business requires such qualification and
where the failure to be so qualified would materially adversely affect its
ability to perform its obligations under this Agreement, and (ii) in the case of
the Managing Owner, a duly formed and validly existing corporation, in each
case, in good standing under the laws of the State of Delaware and in good
standing and qualified to do business in each jurisdiction in which the nature
and conduct of its business requires such qualification and where the failure to
be so qualified would materially adversely affect its ability to perform its
obligations under this Agreement.

 

30



--------------------------------------------------------------------------------

The within representations and warranties shall be continuing during the term of
this Agreement, and, if at any time, any event has occurred which would make or
tend to make any of the foregoing not true in any material respect, Series J in
the case of its representations and warranties, and the Managing Owner in the
case of its representations and warranties, promptly will notify the Advisor in
writing.

15. Assignment.

This Agreement may not be assigned by any of the parties hereto without the
express prior written consent of the other parties hereto, except that the
Advisor shall have full power to delegate the whole or any part of its function
hereunder to Ortus Capital Management Limited - a Hong Kong incorporated company
and licensed by the Securities and Futures Commission of Hong Kong to carry on
asset management (type 9 regulated activity). The protections granted to the
Advisor in this Agreement shall also apply to Ortus Capital Management Limited.
Such protections include Section 2 “Indemnifications” and Section 1(h)
“Liability” of this Agreement.

16. Successors.

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and the successors and permitted assignees of each of them, and no other
person (except as otherwise provided herein) shall have any right or obligation
under this Agreement. The terms “successors” and “assignees” shall not include
any purchasers, as such, of Interests.

 

31



--------------------------------------------------------------------------------

17. Amendment or Modification or Waiver.

(a) Changes to Agreement. This Agreement may not be amended or modified, nor may
any of its provisions be waived, except upon the prior written consent of the
parties hereto, except that an amendment to, a modification of, or a waiver of
any provision of the Agreement as to the Advisor need not be consented to by any
Other Advisor.

(b) No Waiver. No failure or delay on the part of any party hereto in exercising
any right, power or remedy hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right, power or remedy preclude
any other or further exercise thereof or the exercise of any other right, power
or remedy. Any waiver granted hereunder must be in writing and shall be valid
only in the specific instance in which given.

18. Notices.

Except as otherwise provided herein, all notices required to be delivered under
this Agreement shall be effective only if in writing and shall be deemed given
by the party required to provide notice when received by the party to whom
notice is required to be given and shall be delivered personally or by
registered mail, postage prepaid, return receipt requested, or by telecopy, as
follows (or to such other address as the party entitled to notice shall
hereafter designate by written notice to the other parties):

If to the Managing Owner or Series J:

Preferred Investment Solutions Corp.

900 King Street, Suite 100

Rye Brook, NY 10573

Attention: General Counsel

Facsimile: (914) 307 – 4045

E-mail: legaldept@kenmar-us.com

 

32



--------------------------------------------------------------------------------

and in either case with a copy to:

Alston & Bird LLP

90 Park Avenue

New York, New York 10016

Attention: Timothy P. Selby, Esq.

Facsimile: (212) 210-9494

E-mail: timothy.selby@alston.com

If to the Advisor:

Ortus Capital Management (Cayman) Limited

c/o Ortus Capital Management Limited

Unit 2706, 27 th Floor

The Center, 99 Queen’s Road Central

Hong Kong

Attention: Operations Department

Facsimile: +852 2169 3048

E-mail: operations@ortuscapital.com

19. Governing Law.

Each party agrees that this Agreement shall be governed by and construed in
accordance with the laws of the State of New York without regard to the conflict
of laws principles thereof.

20. Survival.

The provisions of this Agreement shall survive the termination of this Agreement
with respect to any matter arising while this Agreement was in effect.

21. Promotional Literature.

Each party agrees that prior to using any promotional literature in which
reference to the other parties hereto (other than Other Advisors) is made, it
shall furnish in advance a copy of such information to the other parties and
will not make use of any promotional literature containing references to such
other parties to which such other parties object, except as otherwise required
by law or regulation.

 

33



--------------------------------------------------------------------------------

22. No Liability of Limited Owners.

This Agreement has been made and executed by and on behalf of Series J, and the
obligations of Series J and/or the Managing Owner set forth herein are not
binding upon any of the Limited Owners, but rather, are binding only upon the
assets and property of Series J, and, to the extent provided herein, upon the
assets and property of the Managing Owner.

23. Headings.

Headings to sections herein are for the convenience of the parties only, and are
not intended to be or to affect the meaning or interpretation of this Agreement.

24. Complete Agreement.

Except as otherwise provided herein, this Agreement and the Representation
Agreement constitute the entire agreement between the parties with respect to
the matters referred to herein, and no other agreement, verbal or otherwise,
shall be binding upon the parties hereto.

25. Counterparts.

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original and all of which, when taken together, shall constitute
one original instrument.

 

34



--------------------------------------------------------------------------------

26. Arbitration, Remedies.

Each party hereto agrees that any dispute relating to the subject matter of this
Agreement shall be settled and determined by arbitration in the City of New York
pursuant to the rules of the NFA or, if the NFA should refuse to accept the
matter, the American Arbitration Association.

[Remainder of page left blank intentionally]

 

35



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed for and on behalf of the
undersigned as of the day and year first above written.

 

WORLD MONITOR TRUST III- SERIES J By:   PREFERRED INVESTMENT SOLUTIONS CORP.,
its sole Managing Owner By:  

/s/ Esther E. Goodman

Name:   Esther E. Goodman Title:   Chief Operating Officer and Senior Executive
Vice President PREFERRED INVESTMENT SOLUTIONS CORP. By:  

/s/ Esther E. Goodman

Name:   Esther E. Goodman Title:   Chief Operating Officer and Senior Executive
Vice President ORTUS CAPITAL MANAGEMENT (CAYMAN) LIMITED By:  

/s/ Zhongquan Zhou

Name:   “Joe” Zhongquan ZHOU Title:   Director

 

36



--------------------------------------------------------------------------------

EXHIBIT A

ORTUS MAJOR CURRENCY PROGRAM

The Advisor will make its trading decisions for Series J according to its Major
Currency Program as described in Exhibit D as amended from time to time.

[Remainder of page left blank intentionally.]

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

TRADING LIMITATIONS AND POLICIES

The following limitations and policies are applicable to assets representing the
Allocated Assets as a whole and at the outset to the Advisor individually; since
the Advisor initially will manage 33.33% of Series J’s Allocated Assets, such
application of the limitations and policies is identical initially for Series J
and the Advisor. The Advisor sometimes may be prohibited from taking positions
for the Allocated Assets which it would otherwise acquire due to the need to
comply with these limitations and policies. Series J will monitor compliance
with the trading limitations and policies set forth below, and it may impose
additional restrictions (through modification of such limitations and policies)
upon the trading activities of the Advisor, as it, in good faith, deems
appropriate in the best interests of Series J, subject to the terms of the
Advisory Agreement.

Series J will not approve a material change in the following trading limitations
and policies without obtaining the prior written approval of Limited Owners
owning more than 50% of Interests in the other Series. Series J may, however,
impose additional trading limitations on the trading activities of Series J
without obtaining such approval if Series J or the Managing Owner determines
such additional limitations to be necessary in the best interests of Series J.

Trading Limitations

The Advisor will not: (i) engage in pyramiding its Financial Instrument
positions (i.e., the use of unrealized profits on existing positions to provide
margin for the acquisition of additional positions in the same or a related
Financial Instrument), but may take into account

 

B-1



--------------------------------------------------------------------------------

open trading equity on existing positions in determining generally whether to
acquire additional Financial Instrument positions; (ii) borrow or loan money
(except with respect to the initiation or maintenance of Financial Instrument
positions or obtaining lines of credit for the trading of forward currency
contracts; provided, however, that Series J is prohibited from incurring any
indebtedness on a non-recourse basis); (iii) permit rebates to be received by
Series J or its affiliates, or permit Series J or any affiliate to engage in any
reciprocal business arrangements which would circumvent the foregoing
prohibition; (iv) permit the Advisor to share in any portion of the brokerage
fees paid by Series J; (v) commingle its assets, except as permitted by law; or
(vi) permit the churning of its Financial Instrument accounts.

The Advisor will conform in all respects to the rules, regulations and
guidelines of the markets on which its trades are executed.

Trading Policies

Subject to the foregoing limitations, the Advisor has agreed to abide by the
trading policies of Series J, which currently are as follows:

(1) Allocated Assets will generally be invested in contracts which are traded in
sufficient volume which, at the time such trades are initiated, are reasonably
expected to permit entering and liquidating positions.

(2) Stop or limit orders may, in the Advisor’s discretion, be given with respect
to initiating or liquidating positions in order to attempt to limit losses or
secure profits. If stop or limit orders are used, no assurance can be given,
however, that the clearing broker will be able to liquidate a position at a
specified stop or limit order price, due to either the volatility of the market
or the inability to trade because of market limitations.

 

B-2



--------------------------------------------------------------------------------

(3) Series J generally will not initiate an open position in a futures contract
(other than a cash settlement contract) during any delivery month in that
contract, except when required by exchange rules, law or exigent market
circumstances. This policy does not apply to forward and cash market
transactions.

(4) Series J may occasionally make or accept delivery of a Financial Instrument
including, without limitation, currencies. Series J also may engage in EFP
transactions involving currencies.

(5) Series J may, from time to time, employ trading techniques such as spreads,
straddles and conversions.

(6) Series J will not initiate open futures or option positions which would
result in net long or short positions requiring as margin or premium for
outstanding positions in excess of 15% of the Allocated Assets for any one
Financial Instrument, or in excess of 66  2/3% of the Allocated Assets for all
Financial Instruments combined. Under certain market conditions, such as an
inability to liquidate open Financial Instrument positions because of daily
price fluctuations, Series J may be required to commit the Allocated Assets as
margin in excess of the foregoing limits and in such case Series J will cause
the Advisor to reduce its open futures and option positions to comply to these
limits before initiating new Financial Instrument positions.

 

B-3



--------------------------------------------------------------------------------

(7) To the extent Series J engages in transactions in forward currency contracts
other than with or through UBS Securities LLC or UBS AG, Series J will only
engage in such transactions with or through a bank which as of the end of its
last fiscal year had an aggregate balance in its capital, surplus and related
accounts of at least $100,000,000, as shown by its published financial
statements for such year, and through other broker-dealer firms with an
aggregate balance in its capital, surplus and related accounts of at least
$50,000,000.

[Remainder of page left blank intentionally.]

 

B-4



--------------------------------------------------------------------------------

EXHIBIT C

REPRESENTATION AGREEMENT CONCERNING THE MEMORANDUM

REPRESENTATION AGREEMENT (this “Agreement”) dated as of the 28th day of
November, 2008, by and among World Monitor Trust III – Series J (“Series J”), a
separate Series of World Monitor Trust III, a Delaware statutory trust (the
“Trust”), Kenmar Securities Inc., a Delaware corporation (the “Selling Agent”),
Preferred Investment Solutions Corp., a Delaware corporation (the “Managing
Owner”), and Ortus Capital Management (Cayman) Limited, a company incorporated
in the Cayman Islands (the “Advisor”).

WITNESSETH:

WHEREAS, the Trust is making a private offering pursuant to Regulation D under
the Securities Act of 1933, as amended (the “1933 Act”) of units of beneficial
interest (the “Offering”) in the Trust (the “Interests”) issuable in multiple
series of Interests (the “Series”), each separately managed by a different
professional commodity trading advisor through the Selling Agent, and in
connection therewith, the Trust has prepared a private placement memorandum
((which private placement memorandum, in final form, together with all
amendments and supplements thereto, shall be referred to as the “Memorandum”);
and

WHEREAS, Series J and the Managing Owner entered into an amended and restated
advisory agreement with the Advisor, dated as of November 28, 2008 (the
“Advisory Agreement”), pursuant to which the Advisor has agreed to act as a
commodity trading advisor to Series J; and

 

C-1



--------------------------------------------------------------------------------

WHEREAS, the parties hereto wish to set forth their duties and obligations to
each other with respect to the Memorandum as of its effective date and each
closing date of the Offering (each, a “Closing Date)”).

NOW, THEREFORE, the parties agree as follows:

1. Representations and Warranties of the Advisor. The Advisor hereby represents
and warrants to the Selling Agent, Series J, the Trust and the Managing Owner
that:

(a) All references in the Memorandum as of the Closing Date to (i) the Advisor
and its directors, officers and employees (ii) the Advisor’s Trading Approach
(as defined in the Advisory Agreement) and (iii) the actual past performance of
discretionary accounts directed by the Advisor or any principal thereof,
including the notes to the tables reflecting such actual past performance
(hereinafter referred to as the Advisor’s “Past Performance History”) are
complete and accurate in all material respects, and as to such persons, the
Advisor’s Trading Approach and the Advisor’s Past Performance History, the
Memorandum as of each Closing Date contain all information required to be
included therein by the Commodity Exchange Act, as amended (the “CE Act”), and
the regulations (including interpretations thereof) thereunder, and the rules
and regulations of the National Futures Association (the “NFA”) and do not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein in
light of the circumstances in which they were made, not misleading. The Advisor
also represents and warrants as to the accuracy and completeness in all material
respects of the underlying data made available by the Advisor to the Trust and
the Managing Owner for purposes of preparing the pro forma performance tables,
it being understood that no representation or warranty is being

 

C-2



--------------------------------------------------------------------------------

made with respect to the calculations used to execute the pro forma performance
tables or notes thereto. The term “principal” in this Agreement shall have the
same meaning as that term in Commodity Futures Trading Commission (the “CFTC”)
Regulation § 4.10(e) under the CE Act.

(b) The Advisor will not distribute the Memorandum and/or the selling materials
related thereto and will not engage in any general solicitation or advertising
with respect to the Offering.

(c) This Agreement and the Advisory Agreement have been duly and validly
authorized, executed and delivered on behalf of the Advisor and each is a valid
and binding agreement enforceable in accordance with its terms. The performance
of the Advisor’s obligations under this Agreement and the consummation of the
transactions set forth in this Agreement, in the Advisory Agreement and in the
Memorandum as of the Closing Date are not contrary to the provisions of the
Advisor’s formation documents, or to the best of its knowledge, any applicable
statute, law or regulation of any jurisdiction, and will not result in any
violation, breach or default under any term or provision of any undertaking,
contract, agreement or order to which the Advisor is a party or by which the
Advisor is bound.

(d) The Advisor has all governmental and regulatory licenses, registrations and
approvals required by law as may be necessary to perform its obligations under
the Advisory Agreement and this Agreement and to act as described in the
Memorandum as of the Closing Date including, without limitation, registration as
a commodity trading advisor under the CE Act and membership as a commodity
trading advisor with the National Futures Association (the “NFA”) and it will
maintain and renew any required licenses, registrations, approvals or
memberships during the term of the Advisory Agreement.

 

C-3



--------------------------------------------------------------------------------

(e) On the date hereof the Advisor is, and at all times during the term of this
Agreement will be, a corporation duly formed and validly existing and in good
standing under the laws of its jurisdiction of incorporation and in good
standing and qualified to do business in each jurisdiction in which the nature
or conduct of its business requires such qualifications and the failure to be so
qualified would materially adversely affect the Advisor’s ability to perform its
obligations hereunder or under the Advisory Agreement. The Advisor has full
capacity and authority to conduct its business and to perform its obligations
under this Agreement, and to act as described in the Memorandum as of the
Closing Date.

(f) Subject to adequate written assurances of confidentiality, and as requested
by the Managing Owner, the Advisor has supplied to or made available for review
by the Managing Owner and the Selling Agent (and if requested by the Managing
Owner and the Selling Agent to its designated auditor) all documents,
statements, agreements and workpapers requested by them relating to all accounts
covered by the Advisor’s Past Performance History in the Memorandum as of the
Closing Date which are in the Advisor’s possession or to which it has access,
provided, however, that the Advisor may, in its sole discretion, withhold from
any such inspection the identity of the clients for whom any such accounts are
maintained.

(g) Without limiting the generality of paragraph (a) of this Section 1, neither
the Advisor nor any of its principals has managed, controlled or directed, on an
overall discretionary basis, the trading for any commodity account which is
required by CFTC regulations to be disclosed in the Memorandum as of the Closing
Date which is not set forth in the Memorandum as of the Closing Date as
required.

 

C-4



--------------------------------------------------------------------------------

(h) The Advisor does not provide any services to any persons or conduct any
business involving advice with respect to investments other than Financial
Instruments (as defined in the Advisory Agreement), except as has been disclosed
in writing to the Managing Owner. The Advisor is not required to be registered
as an investment adviser under the United States Investment Advisers Act of
1940, as amended (the “Advisers Act”), but voluntarily may so register in the
future.

(i) As of the date hereof, there has been no material adverse change in the
Advisor’s Past Performance History as set forth the Memorandum under the caption
“ORTUS CAPITAL MANAGEMENT LIMITED” which has not been communicated in writing to
and received by the Managing Owner and the Selling Agent or their counsel.

(j) Except for subsequent performance, as to which no representation is made,
since the date of the Advisory Agreement, (i) there has not been any material
adverse change in the condition, financial or otherwise, of the Advisor or in
the earnings, affairs or business prospects of the Advisor, whether or not
arising in the ordinary course of business, and (ii) there have not been any
material transactions entered into by the Advisor other than those in the
ordinary course of its business.

(k) Except as disclosed in the Memorandum, there is no pending, or to the best
of its knowledge, threatened or contemplated action, suit or proceeding before
or by any court, governmental, administrative or self-regulatory body or
arbitration panel to which the Advisor or its principals is a party, or to which
any of the assets of the Advisor is subject which reasonably might be expected
to result in any material adverse change in the condition (financial or
otherwise), business or prospects of the Advisor or which reasonably might be
expected to

 

C-5



--------------------------------------------------------------------------------

materially adversely affect any of the material assets of the Advisor or which
reasonably might be expected to (A) impair materially the Advisor’s ability to
discharge its obligations to Series J or (B) result in a matter which would
require disclosure in the Memorandum; furthermore, the Advisor has not received
any notice of an investigation by any exchange regarding non-compliance with the
rules of such exchange which investigation reasonably might be expected to
materially impair the Advisor’s ability to discharge its obligations under this
Agreement or the Advisory Agreement.

2. Covenants of the Advisor. If, at any time during the term of the Advisory
Agreement, the Advisor discovers any fact, omission, event or that a change of
circumstances has occurred, which would make the Advisor’s representations and
warranties in Section 1 of this Agreement inaccurate or incomplete in any
material respect, or which might reasonably be expected to render the
Memorandum, with respect to (i) the Advisor or its principals, (ii) the
Advisor’s Trading Approach, or (iii) the Advisor’s Past Performance History,
untrue or misleading in any material respect, the Advisor will provide prompt
written notification to Series J, the Managing Owner and the Selling Agent of
any such fact, omission, event or change of circumstance, and the facts related
thereto, and it is agreed that the failure to provide such notification or the
failure to continue to be in compliance with the foregoing representations and
warranties during the term of the Advisory Agreement as soon as possible
following such notification shall be cause for Series J to terminate the
Advisory Agreement with the Advisor on prior written notice to the Advisor. The
Advisor also agrees that, during the term of the Advisory Agreement, from and
after the date of the Memorandum and for so long as Interests in the Trust are
being offered, it will provide the Selling Agent, the Trust and the Managing
Owner with updated month-end information relating to the Advisor’s Past
Performance History, as

 

C-6



--------------------------------------------------------------------------------

required to be disclosed in the performance tables relating to the performance
of the Advisor in the Memorandum under the caption “ORTUS CAPITAL MANAGEMENT
LIMITED” beyond the periods disclosed therein. The Advisor shall use its best
efforts to provide such information within a reasonable period of time after the
end of the month to which such updated information relates and the information
is available to it.

3. Modification of Memorandum. If any event or circumstance occurs as a result
of which it becomes necessary, in the judgment of the Managing Owner and the
Selling Agent, to amend or to supplement the Memorandum in order to make the
Memorandum not materially misleading in light of the circumstances existing at
the time it is delivered to a subscriber, or if it is otherwise necessary in
order to permit the Trust to continue to offer its Interests subject to the
limitations set forth in the Advisory Agreement, the Advisor will furnish such
information with respect to itself and its principals, as well as its Trading
Approach and Past Performance History as the Managing Owner or the Selling Agent
may reasonably request, and will cooperate to the extent reasonably necessary in
the preparation of any required amendments or supplements to the Memorandum.

4. Advisor’s Closing Obligations. On or prior to the Closing Date with respect
to the offering the Interests, only if requested by the Managing Owner, (each, a
“Closing Date”), the Advisor shall deliver or cause to be delivered, at the
expense of the Advisor, to the Selling Agent, the Trust, Series J and the
Managing Owner, the reports, certificates, documents and opinions described
below addressed to them and, except as may be set forth below, dated the Closing
Date (provided that the Advisor shall not be obligated to provide either a
certificate of good standing or an opinion of its counsel more frequently than
once per annum absent good cause shown).

 

C-7



--------------------------------------------------------------------------------

(a) A report from the Advisor which shall present, for the period from the date
after the last day covered by the Advisor’s Past Performance History as set
forth under “ORTUS CAPITAL MANAGEMENT LIMITED.” in the Memorandum to the latest
practicable month-end before the Closing Date, figures which shall show the
actual past performance of the Advisor (or, if such actual past performance
information is unavailable, then the estimated past performance) for such
period, and which shall certify that, to the best of the Advisor’s knowledge,
such figures are complete and accurate in all material respects.

(b) A certificate of the Advisor in the form proposed prior to the Closing Date
by counsel to the Selling Agent, the Trust, Series J and the Managing Owner,
with such changes in such form as are proposed by the Advisor or its counsel and
as are acceptable to the Selling Agent, the Trust, Series J and the Managing
Owner and their counsel so as to make such form mutually acceptable to the
Selling Agent, the Trust, Series J, the Managing Owner, the Advisor, and their
respective counsel, to the effect that:

(i) The representations and warranties of the Advisor in Section 1 of this
Agreement above are true and correct in all material respects on the date of the
certificate as though made on such date.

(ii) Nothing has come to the Advisor’s attention which would cause the Advisor
to believe that the Memorandum, as amended or supplemented from time to time,
with respect to the Advisor, or its affiliates, and controlling persons,

 

C-8



--------------------------------------------------------------------------------

shareholders, directors, officers or employees of any of the foregoing, or with
respect to the Advisor’s Trading Approach or Past Performance History, contained
an untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances in which they were made, not misleading.

(iii) The Advisor has performed all covenants and agreements herein contained to
be performed on its part at or prior to the Closing Date.

(c) A certificate of the Advisor (together with such supporting documents as are
set forth in such certificate), in the form proposed prior to the Closing Date
by counsel to the Selling Agent, the Trust, Series J and the Managing Owner,
with such changes in such form as are proposed by the Advisor or its counsel and
are acceptable to the Selling Agent, the Trust, Series J and the Managing Owner
and their counsel so as to make such form mutually acceptable to the Selling
Agent, the Trust, Series J, the Managing Owner, the Advisor and their respective
counsel, with respect to, (i) the continued effectiveness of the organizational
documents of the Advisor (ii) the incumbency and genuine signature of the
President and Secretary of the Advisor.

(d) A certificate from the state of formation of the Advisor, to be dated at, on
or around the Closing Date, as to its formation and good standing.

 

C-9



--------------------------------------------------------------------------------

(e) An opinion of counsel, in form and substance satisfactory to the Trust,
Series J, the Managing Owner and the Selling Agent and their counsel, dated the
Closing Date, to the following effect:

(i) The Advisor is a duly formed and validly existing corporation in good
standing under the laws of the state of its formation and, if different, the
state where it conducts its primary business activity and the Advisor has full
corporate power and authority under its Certificate of Incorporation to perform
its obligations under the Advisory Agreement and under this Agreement, and to
act as described in the Memorandum as of the Closing Date.

(ii) Each of the Advisory Agreement and this Agreement have been duly and
validly authorized, executed and delivered on behalf of the Advisor, and
assuming the due execution and delivery of each such Agreement by the Trust, the
Selling Agent, Series J, the Trustee and the Managing Owner, as applicable, each
such agreement constitutes the legal, valid and binding obligations of the
Advisor, enforceable in accordance with their respective terms, except as the
same may be limited by bankruptcy, insolvency, reorganization, moratorium or
similar laws at the time in effect affecting creditors rights generally, or by
applicable principles of equity, whether in an action at law or in equity, and
except that the enforceability of the indemnification, exculpation and
severability provisions may be limited under applicable federal or state
securities, commodities and other laws or by public policy; and the execution
and delivery of such agreements and the incurrence of the obligations thereunder
and the consummation of the transactions set forth in such agreements and in the
Memorandum will not violate or result in a breach of the Advisor’s formation
documents, and, to the best of such counsel’s knowledge, after due inquiry, will
not result in any violation, breach or default under any term or provision of
any undertaking, contract, agreement or order to which the Advisor is a party or
by which the Advisor is bound.

 

C-10



--------------------------------------------------------------------------------

(iii) Subject to subparagraph (iv) of this Section 4(e), to the best of such
counsel’s knowledge, after due inquiry, the Advisor has obtained all required
governmental and regulatory licenses, registrations and approvals required by
law as may be necessary in order to perform its obligations under the Advisory
Agreement and under this Agreement and to act as described in the Memorandum as
of the Closing Date and such licenses, registrations and approvals have not, to
the best of such counsel’s knowledge, after due inquiry, been rescinded, revoked
or otherwise removed.

(iv) Assuming that the Trust is operated as described in the Memorandum, the
Advisor is not required to be licensed or registered as an investment adviser
under the Advisers Act (even if it voluntarily is so registered), or to such
counsel’s knowledge, without independent investigation, as an investment adviser
or commodity trading advisor under the laws of any state of the U.S., in order
to perform its obligations under the Advisory Agreement or under this Agreement,
or to act as described in the Memorandum as of the Closing Date. The foregoing
opinion may be qualified by the fact that such counsel is not admitted to
practice law in all jurisdictions, and by the fact that in rendering its opinion
such counsel has relied solely upon an examination of the Blue Sky securities
laws and related rules, regulations, and administrative determinations, if any,
promulgated thereunder, of the various jurisdictions as

 

C-11



--------------------------------------------------------------------------------

reported in customarily relied upon standard compilations, and upon such
counsel’s understanding of the various conclusions expressed, formally or
informally, by administrative officials or other employees of the various
regulatory or other governmental agencies or authorities concerned.

(v) To such counsel’s knowledge without independent investigation, except as
described in the Memorandum, or in a schedule delivered by counsel to the
Selling Agent, Series J and the Managing Owner prior to the date hereof, there
is no pending, or threatened, suit or proceeding, known to such counsel, before
or by any court, governmental or regulatory body or arbitration panel to which
the Advisor or any of the assets of the Advisor or any of its principals is
subject and which reasonably might be expected to result in any material adverse
change in the condition (financial or otherwise), business or prospects of the
Advisor or any of its principals or which reasonably might be expected
materially adversely to affect any of the assets of the Advisor or any of its
principals or which reasonably might be expected to (A) impair materially the
Advisor’s ability to discharge its obligations to Series J or (B) result in a
matter which would require disclosure in the Memorandum; and, to the best of
such counsel’s knowledge, neither the Advisor nor any of its principals has
received any notice of an investigation by any exchange, regarding
non-compliance with its rules, which investigation reasonably might be expected
to (A) impair materially the Advisor’s ability to discharge its obligations to
Series J or (B) result in a matter which would require disclosure in the
Memorandum.

 

C-12



--------------------------------------------------------------------------------

(vi) With respect to the Advisor and its affiliates and controlling persons,
shareholders, directors, officers and employees of any of the foregoing, and
with respect to the Advisor’s Trading Approach, nothing has come to the
attention of such counsel that leads such counsel to believe that the Memorandum
contains any untrue statement of a material fact or omits to state a material
fact required to be stated therein or which is necessary to make the statements
therein, in light of the circumstances in which they are made, not misleading,
except that such counsel is not required to express any opinion or belief as to
the financial statements or other financial or statistical data, past
performance tables, notes or descriptions thereto or other past performance
information contained in the Memorandum.

In rendering the foregoing opinions, such counsel may rely (i) as to matters of
fact, on a certificate of an officer of the Advisor, unless such counsel has
actual knowledge otherwise, and (ii) as to matters of law of states other than
that in which they are licensed to practice law, upon the opinions of other
counsel, in each case satisfactory in form and substance to counsel to the
Managing Owner, Series J and the Selling Agent, and such counsel shall state
that they believe the Managing Owner, Series J and the Selling Agent may rely on
them.

5. Advisor Acknowledgements. The Advisor acknowledges that it may be a condition
to each closing under the Selling Agreement that the Selling Agent shall have
received, at no cost to the Advisor, letter(s) from certified public accountants
or other reputable professionals selected by the Selling Agent with respect to
the Past Performance History of the Advisor as set forth in the Selling
Agreement.

 

C-13



--------------------------------------------------------------------------------

6. Representations and Warranties of Series J, the Selling Agent and the
Managing Owner. The Managing Owner hereby only represents and warrants as to
itself and on behalf of the Trust (as applicable), the Selling Agent J hereby
only represents and warrants as to itself, and Series J hereby only represents
and warrants as to itself, to the Advisor that:

(a) On the date hereof (i) the Trust is, and at all times during the term of
this Agreement and the Advisory Agreement will be, a duly formed and validly
existing statutory trust in good standing under the laws of the State of
Delaware, and is, and at all times during the term of this Agreement and the
Advisory Agreement will be, in good standing and qualified to do business in
each jurisdiction in which the nature or conduct of its business requires such
qualifications and in which the failure to be so qualified materially adversely
would affect its ability to perform its obligations under this Agreement and to
operate as described in the Memorandum, and (ii) the Managing Owner is, and at
all times during the term of this Agreement and the Advisory Agreement will be,
a duly formed and validly existing corporation in good standing under the laws
of the State of Delaware, and is, and at all times during the term of this
Agreement and the Advisory Agreement will be, in good standing and qualified to
do business as a foreign corporation in each other jurisdiction in which the
nature or conduct of its business requires such qualifications and in which the
failure to be so qualified materially adversely would affect its ability to act
as Managing Owner of the Trust and to perform its obligations hereunder and
under the Advisory Agreement, and each of Series J, the Trust and the Managing
Owner has full capacity and authority to conduct its business and to perform its
obligations under this Agreement and the Advisory Agreement (as the case may
be), and to act as described in the Memorandum as of the Closing Date.

 

C-14



--------------------------------------------------------------------------------

(b) Each of this Agreement and the Advisory Agreement has been duly and validly
authorized, executed and delivered on behalf of Series J and the Managing Owner,
is a valid and binding agreement of Series J and the Managing Owner, and is
enforceable in accordance with its terms. This Agreement has been duly and
validly authorized, executed and delivered on behalf of the Trust, is a valid
and binding obligation of the Trust, and is enforceable in accordance with its
terms. The performance of Series J’s, the Managing Owner’s and the Trust’s
obligations under this Agreement and under the Advisory Agreement (as the case
may be) and the consummation of the transactions set forth in this Agreement and
the Advisory Agreement, and in the Memorandum as of the Closing Date are not
contrary to the provisions of the Trust’s Third Amended and Restated Declaration
of Trust and Trust Agreement, as amended from time to time (the “Trust
Agreement”), or the Managing Owner’s Articles of Incorporation or By-Laws,
respectively, any applicable statute, law or regulation of any jurisdiction and
will not result in any violation, breach or default under any term or provision
of any undertaking, contract, agreement or order, to which Series J, the
Managing Owner or the Trust, is a party or by which Series J, the Managing Owner
or the Trust is bound.

(c) Each of the Managing Owner and the Trust (as the case may be) has obtained
all required governmental and regulatory licenses, registrations and approvals
required by law as may be necessary to perform their obligations under this
Agreement and under the Advisory Agreement and to act as described in the
Memorandum as of the Closing Date (including, without limitation, the Managing
Owner’s registration as a commodity pool operator under the CE Act and
membership as a commodity pool operator with the NFA) and will maintain and
renew any required licenses, registrations, approvals and memberships required
during the term of this Agreement and the Advisory Agreement.

 

C-15



--------------------------------------------------------------------------------

(d) Series J is not required to be registered as an investment company under the
United States Investment Company Act of 1940, as amended (the “Investment
Company Act”).

(e) All authorizations, consents or orders of any court, or of any federal,
state or other governmental or regulatory agency or body required for the valid
authorization, issuance, offer and sale of the Interests have been obtained,
and, no order preventing or suspending the use of the Memorandum with respect to
the Interests has been issued by the the CFTC or the NFA. The Memorandum as of
the Closing Date contain all statements which are required to be made therein,
conform in all material respects with the requirements of the CE Act, and the
rules and regulations of the CFTC, thereunder, and with the rules of the NFA and
do not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances in which they are made, not misleading;
and at all times subsequent hereto up to and including the date of termination
of the offering, the Memorandum as of the Closing Date will contain all
statements required to be made therein and will conform in all material respects
with the requirements of the CE Act and the rules and regulations of the CFTC
thereunder, and with the rules of the NFA and will not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein , in light of the circumstances in which they are made, not
misleading; provided, however, that this representation and warranty shall not
apply to any statements or omissions made in reliance upon and in conformity
with information furnished to the Managing Owner, the Trust or to the Selling
Agent by or on behalf of the Advisor for the express purpose of inclusion in the
Memorandum, including, without limitation, references to the Advisor and its
affiliates and controlling persons, shareholders, directors, officers and
employees, as well as to the Advisor’s Trading Approach and Past Performance
History provided such references have been approved by the Advisor in accordance
with this Agreement.

 

C-16



--------------------------------------------------------------------------------

(f) The Memorandum as of the Closing Date have been delivered to the Advisor.

(g) There is no pending, or to its knowledge, threatened or contemplated action,
suit or proceeding before any court or arbitration panel or before or by any
governmental, administrative or self-regulatory body to which the Trust, Series
J, the Managing Owner or the principals of any is a party, or to which any of
the assets of any of the foregoing persons is subject, which might reasonably be
expected to result in any material adverse change in their condition (financial
or otherwise), business or prospects or reasonably might be expected to affect
adversely in any material respect any of their assets or which reasonably might
be expected to materially impair their ability to discharge their obligations
under this Agreement or under the Advisory Agreement; and neither the Trust,
Series J nor the Managing Owner has received any notice of an investigation by
(i) the NFA regarding non-compliance with NFA rules or the CE Act, (ii) the CFTC
regarding non-compliance with the CE Act or the rules and regulations
thereunder, or (iii) any exchange regarding non-compliance with the rules of
such exchange which investigation reasonably might be expected to materially
impair the ability of each of the Trust, Series J and the Managing Owner to
discharge its obligations under this Agreement or under the Advisory Agreement.

7. Covenants of the Managing Owner, the Selling Agent, the Trust and Series J.
If, at any time during the term of the Advisory Agreement, the Managing Owner,
the Selling Agent, the Trust or Series J discovers any fact, omission, or event
or that a change of

 

C-17



--------------------------------------------------------------------------------

circumstance has occurred which would make the Managing Owner’s, the Trust’s or
Series J’s representations and warranties in Section 6 of this Agreement
inaccurate or incomplete in any material respect, Series J, the Selling Agent,
the Managing Owner or the Trust, as appropriate, promptly will provide written
notification to the Advisor of such fact, omission, event or change of
circumstance and the facts related thereto. The Managing Owner or the Trust
shall provide the Advisor with a copy of each amendment or supplement to the
Memorandum, and no amendment or supplement to the Memorandum which contains any
statement or information regarding the Advisor will be filed or used unless the
Advisor has received reasonable prior notice and a copy thereof and has
consented in writing to such statement or information being filed and used.

8. Series J’s and Managing Owner’s Closing Obligations. On or prior to the
Closing Date, if Series J, the Managing Owner and the Trust have requested that
the Advisor provide certificates, documents and opinions pursuant to Section 4
of this Agreement, Series J and the Managing Owner shall deliver or cause to be
delivered to the Advisor, the certificates, documents and opinions described
below addressed to the Advisor and, except as may be set forth below, dated each
such Closing Date:

(a) Certificates of Series J, the Managing Owner and the Trust, addressed to the
Advisor, in the form proposed prior to the Closing Date by counsel to Series J,
the Managing Owner and the Trust with such changes in such form as are proposed
by the Advisor or its counsel and are acceptable to Series J, the Managing Owner
and the Trust and their counsel so as to make such form mutually acceptable to
Series J, the Managing Owner, the Advisor and their respective counsel, with
respect to, as applicable, (i) the continued effectiveness of Series J’s

 

C-18



--------------------------------------------------------------------------------

Declaration of Trust, the Articles of Incorporation and By-Laws of the Managing
Owner, and the Trust Agreement, (ii) the continued effectiveness of the
registration of the Managing Owner as a commodity pool operator under the CE Act
and membership as a commodity pool operator with the NFA and (iii) the
incumbency and genuine signature of the President and Secretary of the Managing
Owner.

(b) Certificates from the States of Delaware with respect to Series J, the
Managing Owner and Trust, respectively, to be dated at, on or around the Closing
Date as to the formation and good standing of Series J, the Managing Owner and
the Trust, respectively.

(c) Certificates of Series J and the Managing Owner in the form proposed prior
to the Closing Date by counsel to Series J and the Managing Owner with such
changes in such form as are proposed by the Advisor or its counsel and are
acceptable to Series J, the Managing Owner and their counsel so as to make such
form mutually acceptable to Series J, the Managing Owner, the Advisor and their
respective counsel, to the effect that:

(i) The representations and warranties in Section 6 of this Agreement are true
and correct in all material respects on the date of the certificates as though
made on such date, and

(ii) Series J, the Managing Owner and the Trust (as the case may be) have each
performed all covenants and agreements herein contained to be performed on their
part at or prior to the Closing Date.

 

C-19



--------------------------------------------------------------------------------

(d) An opinion letter of counsel to Series J, the Managing Owner and the Trust,
dated the Closing Date, as follows:

(i) The Trust is a duly created and validly existing statutory trust in good
standing under the Delaware Act, with requisite power and authority under the
Delaware Act, its Trust Agreement and its Certificate of Trust to perform its
obligations under this Agreement, and to act as described in the Memorandum as
of the Closing Date.

(ii) The Managing Owner is a duly formed and validly existing corporation in
good standing under the laws of the State of Delaware. The Managing Owner has
full corporate power and authority under its Articles of Incorporation, By-Laws
and the General Corporation Law of the State of Delaware to perform its
obligations under this Agreement and under the Advisory Agreement, and to act as
described in the Memorandum as of the Closing Date.

(iii) Each of this Agreement and the Advisory Agreement has been duly and
validly authorized or ratified, executed and delivered on behalf of each of
Series J, the Selling Agent, the Managing Owner and the Trust (as the case may
be), and, assuming due execution and delivery of each such Agreement by the
Advisor, each agreement constitutes the legal, valid and binding obligations of
Series J, the Managing Owner and the Trust (as the case may be), respectively,
enforceable in accordance with their respective terms, except as the same may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws at
the time in effect affecting creditors rights generally, or by applicable
principles of equity, whether in an action at law or in equity, and except that
the enforceability of the indemnification provisions may be limited under
applicable

 

C-20



--------------------------------------------------------------------------------

federal or state securities, commodities and other laws or by public policy; and
the execution and delivery of such agreements and incurrence of the obligations
thereunder and the consummation of the transactions set forth in such agreements
and in the Memorandum will not violate or result in a breach of their formation
documents, and, to the best of such counsel’s knowledge, after due inquiry, will
not result in any violation, breach or default under any term or provision of
any undertaking, contract, agreement or order to which they are parties or by
which they are bound.

(v) Each of Series J and the Trust is not required to be registered as an
investment company under the Investment Company Act in order to act as described
in the Memorandum as of the Closing Date or to perform its obligations under
this Agreement or the Advisory Agreement.

(vi) To the best of such counsel’s knowledge, after due inquiry, all
authorizations, consents or orders of any court or of any federal, state or
other governmental or regulatory agency or body required for the valid
authorization, issuance, offer and sale of Interests have been obtained,
including such as may be required under the CE Act, including the rules and
regulations thereunder, the rules and regulations of the NFA, and, to the best
of such counsel’s knowledge, no order suspending the use of the Memorandum has
been issued by the CFTC, or the NFA nor has any proceeding for the issuance of
such an order been instituted or threatened by the CFTC or the NFA. The
foregoing may be qualified by the fact that such counsel is not admitted to
practice law in all jurisdictions, and that

 

C-21



--------------------------------------------------------------------------------

in rendering its opinion such counsel shall rely solely upon an examination of
the Blue Sky securities laws and related rules, regulations and administrative
determinations, if any, promulgated thereunder, of the various jurisdictions as
reported in customarily relied upon standard compilations, and upon such
counsel’s understanding of the various conclusions expressed, formally or
informally, by administrative officials or other employees of the various
regulatory or other governmental agencies or authorities concerned.

(vii) To the best of such counsel’s knowledge, after due inquiry, each of Series
J, the Selling Agent, the Managing Owner and the Trust has obtained all required
governmental and regulatory licenses, registrations and approvals required by
law as may be necessary in order for each of Series J, the Managing Owner and
the Trust (as the case may be) to perform its obligations under this Agreement
and under the Advisory Agreement and to act as described in the Memorandum as of
the Closing Date (including, without limitation, the Managing Owner’s
registration as a commodity pool operator under the CE Act and membership as a
commodity pool operator with the NFA) and such licenses, registrations and
approvals have not, to the best of such counsel’s knowledge, after due inquiry,
been rescinded, revoked or otherwise removed.

(viii) To such counsel’s knowledge without independent investigation, except as
described in the Memorandum, or in a schedule delivered by counsel to the
Selling Agent, Series J, the Trust and the Managing Owner prior to the date
hereof, there is no pending or threatened, suit or proceeding, known to such

 

C-22



--------------------------------------------------------------------------------

counsel, before or by any court, governmental or regulatory body or arbitration
panel to which Series J, the Trust and the Managing Owner or any of the assets
of Series J, the Trust or the Managing Owner or any of their principals is
subject and which reasonably might be expected to result in any material adverse
change in the condition (financial or otherwise), business or prospects of
Series J, the Trust or Managing Owner or any of their principals or which
reasonably might be expected materially adversely to affect any of the assets of
Series J, the Trust or Managing Owner or any of their principals or which
reasonably might be expected to (A) impair materially Series J’s, the Trust’s or
Managing Owner’s (as the case may be) ability to discharge their obligations to
the Advisor or (B) result in a matter which would require disclosure in the
Memorandum which is not so disclosed; and, to such counsel’s knowledge, based
solely on a representation of a senior officer of the Managing Owner and without
having undertaken any independent investigation, neither Series J, Managing
Owner or the Trust, nor any of their principals has received any notice of an
investigation by (i) the NFA regarding non-compliance with its rules or the CE
Act, (ii) the CFTC regarding non-compliance with the CE Act or (iii) any
exchange, regarding non-compliance with its rules, which investigation
reasonably might be expected to (A) impair materially Series J’s, the Trust’s or
Managing Owner’s (as the case may be) ability to discharge its obligations to
the Advisor or (B) result in a matter which would require disclosure in the
Memorandum which is not so disclosed.

(ix) The Memorandum as of the Closing Date are responsive in all material
respects to the requirements of the CE Act, including the rules and

 

C-23



--------------------------------------------------------------------------------

regulations thereunder, and the rules and regulations of the NFA, and nothing
has come to the attention of such counsel that leads it to believe that the
Memorandum contains any untrue statement of a material fact or omits to state a
material fact required to be stated therein or which is necessary to make the
statements therein, in light of the circumstances in which they were made, not
misleading, except that such counsel is not required to express any opinion or
belief (A) as to the financial statements or other financial or statistical
data, past performance tables and notes thereto or other past performance
information contained in the Memorandum, or (B) as to any statements or
omissions made in reliance on and in conformity with information furnished by
the Advisor for the express purpose of inclusion in the Memorandum, including,
without limitation, references to the Advisor and its affiliates, controlling
persons, shareholders, directors, officers and employees, as well as to the
Advisor’s Trading Approach and Past Performance History.

In rendering such opinions, such counsel may rely (i) as to matters of fact, on
a certificate of an officer of the Managing Owner, unless such counsel has
actual knowledge otherwise and (ii) as to matters of law of states other than
that in which they are licensed to practice law, upon the opinions of other
counsel, in each case satisfactory in form and substance to the Advisor and its
counsel, and such counsel shall state that they believe the Advisor may rely on
them.

9. Survival of Representations, Warranties and Covenants. All representations,
warranties and covenants in this Agreement, or contained in certificates
required to be delivered hereunder, shall survive the termination of the
Advisory Agreement and this Agreement, with

 

C-24



--------------------------------------------------------------------------------

respect to any matter arising while the Advisory Agreement or this Agreement was
in effect. Furthermore, all representations, warranties and covenants hereunder
shall inure to the benefit of each of the parties to this Agreement and their
respective successors and permitted assigns.

10. Indemnification.

(a) By the Advisor. In any action in which the Selling Agent, the Trust, Series
J, Wilmington Trust Company, a Delaware corporation, in its capacity as trustee
of the Trust (in such capacity, the “Trustee”) or the Managing Owner, or their
respective controlling persons, shareholders, partners, members, managers,
directors, officers and/or employees of any of the foregoing are parties, the
Advisor agrees to indemnify and hold harmless the foregoing persons against any
loss, damage, charge, liability or expense (including, without limitation,
reasonable attorneys’ and accountants’ fees) (“Losses”) to which such persons
may become subject, insofar as such Losses arise out of or result from (i) any
misrepresentation or material breach of any warranty, covenant or agreement of
the Advisor contained in this Agreement or (ii) any untrue statement of any
material fact contained in the Memorandum or the omission to state in the
Memorandum a material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances in which they are made,
not misleading in each case under this subclause (ii) to the extent, but only to
the extent, that such untrue statement or omission was made in reliance upon and
in material conformity with information furnished by the Advisor to the Managing
Owner for inclusion in the Memorandum and approved in writing by the Advisor in
the form attached hereto as Exhibit A, including, without limitation, all
information relating to the Advisor and its affiliates, controlling persons,
shareholders, directors, officers and employees, as well as to the Advisor’s
Trading Approach and Past Performance

 

C-25



--------------------------------------------------------------------------------

History, and including, but not limited to, any notification by the Advisor to
any such person and given under this Agreement, including liabilities under the
1933 Act, the Exchange Act and the CE Act.

(b) Of the Advisor. In any action in which the Advisor, or its controlling
persons, or any of the respective shareholders, directors, officers and/or
employees (the “Advisor Indemnified Parties”) are parties, Series J, the Trust,
the Selling Agent, and the Managing Owner agree (A) to indemnify and hold
harmless the Advisor Indemnified Parties against any loss, claim, damage,
charge, liability, or expense (including reasonable attorneys and accountants
fees) (“Advisor Losses”), insofar as such Advisor Losses arise out of or result
from or are based upon (i) any actual or alleged misrepresentation or material
breach of any warranty, covenant or agreement of Series J and/or the Trust
and/or Selling Agent and/or the Managing Owner contained in this Agreement,
(ii) any actual or alleged untrue statement of any material fact contained in
the Memorandum or the actual or alleged omission to state in the Memorandum a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances in which they are made, not misleading,
(iii) any actual or alleged failure to comply with any legal requirements
relating to the Offering of the Interests (including without limitation, any
noncompliance with the requirements of the Exchange Act, and/or the 1933 Act,
and/or the CE Act, including the rules and regulations thereunder, and or the
rules and regulation of the NFA, in each case with respect to the Offering of
Interests), or (iv) any claim relating to or involving the Advisor that is not
substantiated, resolved or otherwise finally determined, in each case under
subclauses (ii), (iii) or (iv) hereof, except to the extent that such untrue
statement, omission or failure was made in reliance upon and in material
conformity with information furnished by the Advisor to the Managing Owner for
inclusion in the Memorandum including,

 

C-26



--------------------------------------------------------------------------------

without limitation, all information relating to the Advisor and its affiliates,
controlling persons, shareholders, directors, officers and employees, as well as
to the Advisor’s Trading Approach and Past Performance History, and including
but not limited to, any notification required and given under this Agreement,
including liabilities under the 1933 Act, the Exchange Act and the CE Act, or
(v) situations involving or caused by other advisors of Series J or the Trust
(not the Advisor), and (B) to reimburse each of the Advisor Indemnified Parties
for any legal or other fees or expenses reasonably incurred in connection with
investigating or defending any action or claim arising out of or based upon any
of the foregoing. With respect to subclause (iv) above only, the Advisor and the
Managing Owner agree to negotiate in good faith a reduction, if any, in the
indemnification amount required to be paid pursuant to subclause (iv) above to
the Advisor based upon the relative responsibility of the Advisor for
circumstances giving rise to the Advisor Losses for which indemnification is
sought (including, but not limited to, the parties’ assessment of the merits of
the claim), provided that in the event the Managing Owner and the Advisor fail
to agree on the amount of any such reduction after good faith negotiations, they
shall submit the matter to binding arbitration in accordance with Section 15 of
this Agreement for the purpose of determining whether the Advisor should bear
any responsibility for the Advisor Losses or whether the Advisor is entitled to
indemnification for such Advisor Losses in full.

(c) None of the indemnifications contained in this Section 10 shall be
applicable with respect to default judgments or confessions of judgment, or to
settlements entered into by an indemnified party claiming indemnification
without the prior written consent of the indemnifying party.

 

C-27



--------------------------------------------------------------------------------

(d) Promptly after receipt by an indemnified party under this Section 10 of
notice of any claim or dispute or commencement of any action or litigation, such
indemnified party will, if a claim in respect thereof is to be made against an
indemnifying party under this Section 10, notify the indemnifying party of the
commencement thereof, but the omission to notify the indemnifying party will not
relieve it from any liability which it may have to any indemnified party
otherwise than under this Section 10 except to the extent, if any, that such
failure or delay prejudiced the indemnifying party in defending against the
claim. In case any such claim, dispute, action or litigation is brought or
asserted against any indemnified party, and it timely notifies the indemnifying
party of the commencement thereof, the indemnifying party will be entitled to
participate in the defense therein, and to the extent that it may wish, to
assume such defense thereof, with counsel specifically approved in writing by
such indemnified party, such approval not to be unreasonably withheld, following
notice from the indemnifying party to such indemnified party of its election so
to assume the defense thereof, in which event, the indemnifying party will not
be liable to such indemnified party under this Section 10 for any legal or other
expenses subsequently incurred by such indemnified party in connection with the
defense thereof, but shall continue to be liable to the indemnified party in all
other respects as heretofore set forth in this Section 10. Notwithstanding any
other provisions of this Section 10, if, in any claim, dispute, action or
litigation as to which indemnity is or may be available, any indemnified party
reasonably determines that its interests are or may be, in whole or in part,
adverse to the interests of the indemnifying party, the indemnified party may
retain its own counsel in connection with such claim, dispute, action or
litigation and shall continue to be indemnified by the indemnifying party for
any legal or any other expenses reasonably incurred in connection with
investigating or defending such claim, dispute, action or litigation.

 

C-28



--------------------------------------------------------------------------------

(e) Expenses incurred by an indemnified party in defending a threatened or
asserted claim or a threatened or pending action shall be paid by the
indemnifying party in advance of final disposition or settlement of such matter,
if and to the extent that the person on whose behalf such expenses are paid
shall agree in writing to reimburse the indemnifying party in the event
indemnification is not permitted under this Section 10 upon final disposition or
settlement.

(f) The parties hereto acknowledge and agree on their own behalf that the
indemnities provided in this Agreement shall be inapplicable in the event of any
loss, claim, damage, charge or liability arising out of or based upon, but
limited to the extent caused by, any misrepresentation or breach of any
warranty, covenant or agreement of any indemnified party to any indemnifying
party contained in this Agreement.

11. Limits on Claims. The Advisor agrees that it will not take any of the
following actions against the Trust: (i) seek a decree or order by a court
having jurisdiction in the premises (A) for relief in respect of the Trust in an
involuntary case or proceeding under the Federal Bankruptcy Code or any other
federal or state bankruptcy, insolvency, reorganization, rehabilitation,
liquidation or similar law or (B) adjudging the Trust a bankrupt or insolvent,
or seeking reorganization, rehabilitation, liquidation, arrangement, adjustment
or composition of or in respect of the Trust under the Federal Bankruptcy Code
or any other applicable federal or state law, or appointing a custodian,
receiver, liquidator, assignee, trustee, sequestrator (or other similar
official) of the Trust or of any substantial part of any of its properties, or
ordering the winding up or liquidation of any of its affairs, or (ii) seek a
petition for relief, reorganization or to take advantage of any law referred to
in the preceding clause or (iii) file an involuntary

 

C-29



--------------------------------------------------------------------------------

petition for bankruptcy (collectively “Bankruptcy or Insolvency Action”). In
addition, the Advisor agrees that for any obligations due and owing to it by
Series J or the Trust, the Advisor will look solely and exclusively to the
assets of Series J to satisfy its claims and will not seek to attach or
otherwise assert a claim against any other assets of the Trust, whether there is
a Bankruptcy or Insolvency Action taken. The parties agree that this provision
will survive the termination of this Agreement, whether terminated in a
Bankruptcy or Insolvency Action or otherwise.

12. Notices. Any notices under this Agreement required to be given shall be
effective only if given or confirmed in writing, shall be deemed given by the
party providing notice when received by the party to whom notice is being given,
and shall be sent certified mail, postage prepaid, or hand delivered, to the
following address, or to such other address as a party may specify by written
notice to each of the other parties hereto:

If to the Selling Agent:

Kenmar Securities Inc.

900 King Street, Suite 100

Rye Brook, NY 10573

Attention: General Counsel

Facsimile: (914) 307 – 4045

E-mail: legaldept@kenmar-us.com

If to the Managing Owner, Series J or the Trust:

Preferred Investment Solutions Corp.

900 King Street, Suite 100

Rye Brook, NY 10573

Attention: General Counsel

Facsimile: (914) 307 – 4045

E-mail: legaldept@kenmar-us.com

 

C-30



--------------------------------------------------------------------------------

and in either case with a copy to:

Alston & Bird LLP

90 Park Avenue

New York, New York 10016

Attention: Timothy P. Selby, Esq.

Facsimile: (212) 210-9494

E-mail: timothy.selby@alston.com

If to the Advisor:

Ortus Capital Management (Cayman) Limited

c/o Ortus Capital Management Limited

Unit 2706, 27th Floor

The Center, 99 Queen’s Road Central

Hong Kong

Attention: Operations Department

Facsimile: +852 2169 3048

E-mail: operations@ortuscapital.com

13. Governing Law. This Agreement shall be deemed to be made under the laws of
the State of New York applicable to contracts made and to be performed in that
State and shall be governed by and construed in accordance with the laws of that
State, without regard to the conflict of laws principles.

14. Arbitration, Remedies. Each party hereto agrees that any dispute relating to
the subject matter of this Agreement shall be settled and determined by
non-binding mediation for a period of at least 60 days and, failing that, by
arbitration in the City of New York pursuant to the rules of NFA or, if NFA
should refuse to accept the matter, the American Arbitration Association. The
parties also agree that the award of the arbitrators shall be final and may be
enforced in the courts of New York and in any other courts having jurisdiction
over the parties.

15. Assignment. This Agreement may not be assigned by any party without the
express prior written consent of each of the other parties hereto, except the
Advisor shall have

 

C-31



--------------------------------------------------------------------------------

full power to delegate the whole or any part of its function hereunder to Ortus
Capital Management Limited—a Hong Kong incorporated company and licensed by the
Securities and Futures Commission of Hong Kong to carry on asset management
(type 9 regulated activity). The protections granted to the Advisor in this
Agreement shall also apply to Ortus Capital Management Limited, such protections
include Section 10 (b) of this Agreement.

16. Amendment or Modification or Waiver. This Agreement may not be amended or
modified except by the written consent of each of the parties hereto.

17. Successors. Except as set forth in Section 10 of this Agreement is made
solely for the benefit of and shall be binding upon the Trust, Series J, the
Managing Owner, the Selling Agent, the Advisor, and the respective successors
and permitted assigns of each of them, and no other person shall have any right
or obligation under this Agreement. The terms “successors” and “assigns” shall
not include any purchasers, as such, of Interests.

18. Survival. The provisions of this Agreement shall survive the termination of
this Agreement with respect to any matter arising while this Agreement was in
effect.

19. No Waiver. No failure or delay on the part of any party hereto in exercising
any right, power or remedy hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right, power or remedy preclude
any other or further exercise thereof or the exercise of any other right, power
or remedy. Any waiver granted hereunder must be in writing and shall be valid
only in the specific instance in which given.

20. No Liability of Limited Owners. This Agreement has been made and executed by
and on behalf of Series J, the Trust and the Managing Owner, and the obligations
of Series J,

 

C-32



--------------------------------------------------------------------------------

the Trust and/or the Managing Owner set forth in this Agreement are not binding
upon any of the Limited Owners, but rather, are binding only upon the assets and
property of Series J, and, to the extent provided herein, upon the assets and
property of the Managing Owner.

21. Headings. Headings to Sections in this Agreement are for the convenience of
the parties only, and are not intended to be or to affect the meaning or
interpretation of this Agreement.

22. Complete Agreement. Except as otherwise provided herein, this Agreement and
the Advisory Agreement constitute the entire agreement among the parties with
respect to the matters referred to herein, and no other agreement, verbal or
otherwise, shall be binding upon the parties hereto.

23. Counterparts. This Agreement may be executed in one or more counterparts,
all of which, when taken together, shall be deemed to constitute one original
instrument.

[Remainder of page left blank intentionally]

 

C-33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as of the day and year
first above written.

 

WORLD MONITOR TRUST III- SERIES J By:   PREFERRED INVESTMENT SOLUTIONS CORP.,
its sole Managing Owner By:  

/s/ Esther E. Goodman

Name:   Esther E. Goodman Title:   Chief Operating Officer and Senior Executive
Vice President KENMAR SECURITIES, INC. By:  

/s/ Braxton Glawgow III

Name:   Braxton Glasgow III Title:   Chief Executive Officer PREFERRED
INVESTMENT SOLUTIONS CORP. By:  

/s/ Esther E. Goodman

Name:   Esther E. Goodman Title:   Chief Operating Officer and Senior Executive
Vice President ORTUS CAPITAL MANAGEMENT (CAYMAN) LIMITED By:  

/s/ Zhongquan Zhou

Name:   “Joe” Zhongquan ZHOU Title:   Director

 

C-34



--------------------------------------------------------------------------------

EXHIBIT D

ORTUS MAJOR CURRENCY PROGRAM

Investment Philosophy

The Advisor believes that in order to utilize its capital most effectively, it
is important to take advantage of the opportunities available in multiple
financial markets. Although the Advisor’ investment activities span across
global financial markets (including global and regional currencies, global fixed
income and equity markets, and commodity markets), the investment strategies are
based on the same underlying investment philosophy.

The investment philosophy focuses on the inter-relationship and interplay
between any given financial market and its underlying economic fundamentals,
that is, the inter-dependence between the financial side and the real side. The
real sides of major financial markets are intrinsically inter-related although
they often have their own characteristics. For example the global economy is
inter-related through trades of goods and services as well as flows of capital
through global financial markets, and each economy has its own structural
characteristics; in the case of an individual stock, the fundamental or the real
side includes, among other things, the company’s balance sheet and operating
performance, it also includes, among other things, strengths of its competitors
and macro environment in which it operates.

Intuitively, there is a positive association between the financial side and the
real side. For example, a positive shock in a country’s performance is usually
associated with an appreciation of the country’s currency; a positive surprise
in a company’s performance is usually associated with a rise in the company’s
stock price. However, it is not fruitful and not enough only to understand this
positive association between the two sides.

 

D-1



--------------------------------------------------------------------------------

It is far more important to understand and to measure the feedback relationship
between the real side and the financial side over various time horizons. At the
early stage of an upward trend in an asset price, there is usually an asymmetric
sensitivity of the asset price with respect to the fundamental news. This
asymmetric response to news is consistent with an old saying referring to a bull
market in stocks: “Good news is good news and no news is good news.” Certainly
at this stage of price dynamics, the feedback from the real side to the
financial side is positive and dramatic. Uninformed market participants, having
observed the asymmetric price action, can derive certain perceptions about
future price dynamics that affect the demand for the asset, thus creating a
tendency for the asset price to trend. A trend may actually occur if there is
also a positive feedback from the financial side to the real side. In many
cases, such reverse positive feedbacks do exist, that is, the underlying
fundamentals do benefit from firming asset prices. For example, if the US dollar
strengthens due to capital flows from the rest of the world, the US economy will
usually benefit from such capital flows because capital inflows to the US lower
the cost of capital. Thus, a momentum is set in motion in both the real and the
financial side, creating great investment opportunities. At the end of an upward
price trend, there is an opposite and asymmetric price sensitivity with respect
to fundamental news. In this case, good news may not be good news and bad news
is really bad.

The Advisor relies on its own proprietary models to capture the essence of the
positive association and feedback relationship between asset prices and their
underlying economic fundamentals over various time horizons, and to evaluate the
risk/reward profile of investment opportunities. The approach is based on
innovations and rigorous applications of

 

D-2



--------------------------------------------------------------------------------

financial theories and takes into account structural details,
inter-relationships, as well as feedback relationships. The same investment
philosophy can be applied to stock markets, fixed income markets, commodities
markets, as well as to currency markets. Depending on the nature of such
inter-relationship and interplay for any given market, the resulting investment
horizon can range from a few months to several years. Intuitively, the
investment strategies move capital from less “productive” sectors/regions to
more “productive” sectors/regions in the global economy based on the Advisor’
proprietary models which identify and evaluate the “productiveness” of capital
by taking into account reward as well as risk. The Advisor also relies on its
own proprietary risk management strategies that are an integral part of the
investment strategies. The risk management strategies aim to maximize upside
potential while damping downside shocks. Innovative risk measurement and dynamic
strategies to optimally control the portfolio drawdowns are employed to ensure
that the portfolio return distribution is skewed to the right, not left (i.e.
the high return side, not the low return side).

The resulting investment style has the following characteristics:
(1) systematic, quantitative, and model driven; (2) based on independent,
extensive, and continuous research; and (3) disciplined and quantitative risk
management.

Investment Process and Risk Management

The investment process consists mainly of (1) opportunity identification and
evaluation, or market view formation; (2) risk management (portfolio
optimization and optimal drawdown control, and other risk management); and
(3) ongoing monitoring, calibration and review.

 

D-3



--------------------------------------------------------------------------------

Market View Formation

The Advisor applies its proprietary models to the global financial markets, and
calibrates its models as the markets and economies evolve over time. The data
inputs that the Advisor uses are available publicly, including economic and
monetary data, fiscal and monetary policies, company and/or industry specific
data, and financial market data (such as stock prices, exchange rates, interest
rates, implied volatility, implied correlations, etc.). Both current and
historic data are employed. The Advisor also pays special attention to special
events or situations (such as the internet bubble) that may induce abnormal
global capital flows. The market views are expressed in terms of the expected
moves, risks associated, and the correlations among markets over various time
horizons. That is, the market views are represented by joint probability
distributions of asset returns over various time horizons, which is in sharp
contrast to the common approach that is focused on point estimates of asset
prices.

Market views are monitored and reviewed as market conditions change.

Risk Management – Portfolio Optimization

Based on the market views which have taken into account the risks and
correlations for various markets under consideration over various time horizons,
the Advisor constructs its investment portfolio based on its proprietary
portfolio optimization models to optimize the risk/reward profile of the
Advisor’s capital. The portfolio optimization is part of the risk management
strategy and is related to other risk management measures described below.

 

D-4



--------------------------------------------------------------------------------

Risk Management – Optimal Drawdown Control and Determination of Portfolio Size

Market risks are measured by their impact on Net Asset Value (“NAV”). The
traditional measure such as leverage ratios may not capture the true nature of
exposure to risks. In addition to the risk allocation by portfolio optimization,
the Advisor aims to optimally control the drawdown of NAV (as measured from the
previously achieved NAV peak) to within a comfortable limit. The Advisor relies
on its own optimal risk management strategies to dampen downside shocks to NAV.
As a result, at any time the total size of the portfolio depends, among other
things, on the position of the current NAV relative to its previous high, risk
tolerance, the size of capital (i.e. the current NAV), and market conditions.

Ongoing Monitoring and Review

The investment process is a dynamic and continuous process. Various dimensions
of the investment strategy are monitored and reviewed regularly. Portfolio and
model adjustments may be necessary when market conditions change.

Markets and Instruments

The investment strategies are normally implemented through the most liquid
segments of the global capital markets that include fixed income markets, equity
markets, commodity markets, as well as global and regional currency markets. The
capital is allocated to any given market according to, among other things, the
relative attractiveness of its risk/reward profile, its relationship with other
markets, and the liquidity of the market. The Advisor invests in, holds, sells
(including through short sales), trades and otherwise deals in securities,
futures, and over-the-counter financial products in global financial markets for
investment as well as for

 

D-5



--------------------------------------------------------------------------------

risk management purposes. Although the Advisor may employ a wide range of
financial instruments such as securities, futures, options, warrants, fixed
income products and variable income products, bank deposits, forwards, swaps,
and other over-the-counter derivative products, it primarily uses simple
plain-vanilla instruments with substantial liquidity such as listed futures
contracts and short-term currency forward contracts. The Advisor will seek to
use the most efficient instruments to implement any particular strategy.

Currently, the markets involved and instruments used are currency spot
transactions and currency forward and swap transactions (with tenors not longer
than 12 months) among major currencies.

 

D-6